 MARTECH MDI 487Martech Medical Products, Inc. d/b/a Martech MDI and Teamsters Local 384 a/w International Broth-erhood of Teamsters, AFLŒCIO. Case 4ŒCAŒ27466 June 28, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On September 30, 1999, Administrative Law Judge Thomas R. Wilks issued the attached decision.  The Gen-eral Counsel and the Respondent each filed exceptions and a supporting brief.  They also filed an answering or a reply brief in response to the other party™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions as modified below and to adopt the recommended Order as modified.2 We adopt the judge™s findings that on or about Septem-ber 4, 1998,3 the Respondent violated Section 8(a)(1) of the Act by telling employees they had better stop thinking about the Union, and threatening them with plant closure and job loss; coercively interrogating employees; creating the impression of surveillance of employees™ union activi-ties;4 and discriminatorily prohibiting ﬁchit chatﬂ about the Union.  We also adopt the judge™s dismissal of the 8(a)(3) and (1) allegation that on September 4, the Respondent engaged in a retaliatory mass layoff.  With respect to the judge™s findings in regard to the Respondent™s selecting specific employees for layoff on September 4, we agree that the Respondent violated Section 8(a)(3) and (1) of the Act by laying off Dottie O™Connell, Kathleen Harper, Ruth Bickings, and Patricia Tracey.  However, for the reasons that follow, we reverse the judge and find that the Respon-dent also violated Section 8(a)(3) and (1) of the Act by laying off Sue McNamara.                                                            1 The Respondent and the General Counsel have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. There were no exceptions to the judge™s dismissal of the 8(a)(1) al-legations involving Connie Ottie and the 8(a)(3) allegations involving Marion McGuire and Thomas Ledgerwood. We note that the judge™s paraphrasing of Chicago Tribune Co. v. NLRB, 962 F.2d 712, 717Œ718 (7th Cir. 1992), in sec. III, B,2,a, par. 4, of the decision, is incomplete.  The exact language from that case reads, as follows:  [C]oincidence in time between union activity and discharge or discipline is one factor the Board may consider.  NLRB v. Indus-trial Erectors, Inc., 712 F.2d 1131, 1137 (7th Cir. 1983).  But mere coincidence is not sufficient evidence of antiunion animus.  962 F.2d at 717Œ718.  2 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). 3 All dates are in 1998 unless otherwise noted. 4 In determining whether an employer has created an impression of surveillance, the Board considers whether employees would reasonably assume from the statement in question that their union activities have been placed under surveillance.  See United Charter Service, 306 NLRB 150 (1992).  Contrary to our dissenting colleague, we find that Supervisor Kennedy™s statement that she had ﬁheard that there was a list circulating with 80 names,ﬂ to employees Julia Croissette and Dottie O™Connell, the latter of whom the Respondent knew to be a major union supporter, clearly meets the Board™s test.  See, e.g., Flex-steel Industries, 311 NLRB 257 (1993) (unlawful to tell employee that manager had ﬁheardﬂ rumors about the employee™s union activity; irrelevant whether employer had actually spied on employees, since the impression of monitoring alone is coercive).     Before her layoff on September 4, Sue McNamara had worked as an assembler for the Respondent for more than 13 years.  She regularly ate lunch in the company lunch-room with her longtime friends and coworkers, Patricia Tracey and Kathleen Harper, and her sister Ruth Bickings.  Along with employee Dottie O™Connell, who made the initial contact with the Union, Harper, Bickings, and Tracey were among the most outspoken and active union supporters at the plant.  McNamara had also expressed an interest in the Union and assisted the others in directing other interested employees to her sister for further informa-tion about the Union. On September 4, the Respondent singled out McNamara, Harper, Bickings, and Tracey for layoff.  Scott Nicholas, president and CEO of the Respondent, testified that Stu Krompetz, the Respondent™s director of operations, ﬁhad great familiarityﬂ with certain employees and had made the initial selection of McNamara, Harper, Bickings, and Tracey for layoff.  With respect to Harper, Bickings, and Tracey, Krompetz initially testified that he selected these three because of their high rate of pay.  The Respondent™s other witnesses, however, contradicted Krompetz™ testi-mony, and he then offered different reasons for his selec-tion.  The judge discredited Krompetz™ shifting, unconvinc-ing explanations and found the layoffs to be unlawful, a finding which we adopt. Regarding McNamara, Krompetz testified that his selec-tion of her was based on her poor communications skills and an inability to follow instructions correctly, as purport-edly reported to him by unidentified lead persons on un-specified occasions.  As with Harper, Bickings, and Tracey, the judge found Krompetz™ testimony as to the reasons for McNamara™s layoff to be ﬁvague and uncorroborated.ﬂ  However, in McNamara™s case, the judge found that the General Counsel had failed to establish that her layoff was discriminatorily motivated, because he found insufficient evidence from which to infer that the Respondent was aware of her interest in the Union.  In this regard, however, the judge wrongly failed to consider McNamara™s open friendships with known union supporters Harper, Bickings, and Tracey.   In cases alleging violations of Section 8(a)(3) and (1) that turn on employer motivation, the applicable test of 331 NLRB No. 57  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488causation is set forth in 
Wright Line.
5  Under that test, the 
General Counsel has the burden of proving that union ac-
tivity was a motivating factor in the layoff selection of 
McNamara.  Once that burden is met, then the burden shifts 
to the Respondent to prove that its selection of McNamara 
for layoff would have taken place even in the absence of 
the protected union activity. 
Our precedent holds that it is not necessary for the Gen-
eral Counsel to prove that the employer had specific 

knowledge of an employee™s union interest and activities, 

where other circumstances support an inference that the 
employer had suspicions or probable information on the 
identity of union supporters.  See, e.g., 
BMD Sportswear 
Corp.
, 283 NLRB 142, 143 (1987), enfd. 847 F.2d 835 (2d 
Cir. 1988).  Such circumstances may include proof of 
knowledge of general union activity, the employer™s dem-
onstrated animus, the timing of the discharge, and the pre-
textual reasons for the discharge asserted by the employer.  
See General Iron Corp.
, 218 NLRB 770, 778 (1975), affd. 
mem. 538 F.2d 312 (2d Cir. 1976).  See also 
Hunter Doug-
las, Inc.
, 277 NLRB 1179 (1985), enfd. 804 F.2d 808 (3d 
Cir. 1986).  In addition, the discharge of an employee who 
is not known to have engaged in union activity, but who 
has a close relationship with a known union supporter may 
give rise to an inference of discrimination.  See 
Permanent 
Label Corp.
, 248 NLRB 118, 136 (1980), enfd. 657 F.2d 
512 (3d Cir. 1981), cert. denied 455 U.S. 940 (1982).  
Thus, a layoff motivated by an employer™s belief or suspi-
cion that an employee engaged in union activity violates 
Section 8(a)(3) and (1) of the Act.    
Here, Krompetz admitted that McNamara was selected 
for layoff because she was part of a group of employees of 

whom he had personal knowledge.  Other members of this 
group included Harper, Bickings, and Tracey.  Given the 
Respondent™s antiunion animus toward Harper, Tracey, and 
McNamara™s sister, Bickings, the judge™s finding that their 
layoffs were unlawful, and the timing of the layoffs, we 
find that the inclusion of McNamara as a part of a termi-
nated group of longtime, veteran employees who ate lunch 
together every day in the company lunchroom, supports an 
inference that the Respondent also had suspicions regard-
ing McNamara™s union activity or support.  For these rea-
sons, we reverse the judge and find that the General Coun-
sel established that protected union activity was a motivat-
ing factor in the Respondent™s decision to lay off Sue 
McNamara.   Given the judge™s discrediting of Krompetz™ 
vague and uncorroborated testimony as to his stated rea-
sons for McNamara™s layoff, we further find that the Re-
spondent failed to meet its 
Wright Line
 burden.  Accord-
ingly, we find that Sue McNamara™s layoff was unlawful. 
                                                          
                                                           
5 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393, 399Œ403 (1983), overruled in part 
on other grounds, 
Director, Office of Workers Compensation Pro-
grams, Dept. of Labor v. Greenwich Collieries
, 512 U.S. 267, 276Œ278 
(1994). 
ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge as modified 
below and orders that the Respondent, Martech Medical 
Products, Inc. d/b/a Martech MDI, Harleysville, Pennsyl-
vania, its officers, agents, successors, and assigns, shall 
take the action set forth in the Order as modified. 
1.  Substitute the following for paragraph 2(a). 
ﬁ(a) Within 14 days from the date of this Order, offer 
Dottie O™Connell, Kathleen Harper, Ruth Bickings, Patricia 

Tracey, and Sue McNamara full reinstatement to their for-
mer jobs or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority or 
any other rights or privileges previously enjoyed, and make 
them whole, with interest, for all their earnings lost as a 

result of its discrimination against them in the manner set 
forth in the remedy section of this decision.ﬂ 
2.  Substitute the following for paragraphs 2(b) and (c) 
and reletter the subs
equent paragraphs. 
ﬁ(b) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful layoffs of the 
above-named employees, and within 3 days thereafter no-
tify the employees in writing that this has been done and 
that the discharges will not be used against them in any 
way. 
ﬁ(c) Preserve and, within 14 days of a request, make 
available to the Board or its agents for examination and 
copying, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all 
other records necessary to analyze the amount of backpay 
due under the terms of this Order.ﬂ  
3.  Substitute the attached notice for that of the adminis-
trative law judge. 
 MEMBER BRAME, concurring in part and dissenting in 

part. 
I join my colleagues in finding that Sue McNamara™s 
layoff was unlawful.  I also 
agree with my colleagues™ 
adoption of the rest of the judge™s decision,
1 except in the 
following respects.  For the reasons stated below, I agree 

that the judge properly found that the Respondent unlaw-

fully interrogated employees Julia Croissette and Dottie 
O™Connell.  However, contrary to my colleagues, I would 
dismiss the 8(a)(1) allegations involving the creation of an 
impression of surveillance of employees™ union activities.   
1.  As interrogation is not per se unlawful, ﬁ[t]o fall 
within the ambit of §8(a)(1), the words themselves or the 
context in which they are used must suggest an element of 
 1 In adopting the judge™s findings
 that the Respondent unlawfully 
laid off Dottie O™Connell, I note that the judge discredited Stu Krom-
petz™ and Scott Nicholas™ denials of
 knowledge of union activists on 
both demeanor and nondemeanor grounds.  I adopt these credibility 
findings on demeanor grounds only. 
In adopting the 8(a)(3) violati
on based on employee Kathleen 
Harper™s layoff, I find it unnecessary to rely on the judge™s discussion 
about the cost effectiveness of sel
ecting more or less senior employees 
for layoff.  
 MARTECH MDI 489coercion or interference.ﬂ  
Midwest Stock Exchange v. 
NLRB, 635 F.2d 1255, 1267 (7th Cir. 1980), cited by the 
Board with approval in 
Rossmore House
, 269 NLRB 1176, 
1177 (1984), affd. sub nom. 
Hotel Employees Local 11 v. 
NLRB, 760 F.2d 1006 (9th Cir. 1985).  The traditional test 
for determining whether interrogations violate the Act is 
ﬁwhether under all of the circumstances the interrogation 

reasonably tends to restrain, coerce, or interfere with rights 
guaranteed by the Act.ﬂ  Id.  In analyzing whether alleged 
unlawful interrogations are coercive of employees™ Section 
7 rights, useful indicia include the 
Bourne2 factorsŠhistory 
of employer hostility, nature of information sought, identity 

of questioner, place and method of interrogation, and truth-
fulness of reply.  ﬁ[T]he 
Bourne
 factors are a primary ana-
lytical tool in determining 
whether an employer™s question-
ing of employees is coercive and therefore unlawful and, as 
such, they offer a systematic application of the totality of 
the circumstances analysis.ﬂ
3  Nonetheless, ﬁ[t]he flexibil-
ity and deliberately broad focus of this test make clear that 
the 
Bourne criteria are not prerequisites to a finding of co-
ercive questioning, but rather useful indicia that serve as a 
starting point for assessing the ‚totality of the circum-
stance.™ﬂ  
Perdue Farms, Inc. v. NLRB
, 144 F.3d 830, 835 
(D.C. Cir. 1998) (quoting 
Timsco v. NLRB
, 819 F.2d 1173, 
1178 (D.C. Cir. 1987)). 
There are two interrogations alleged as unlawful.  I agree 
with my colleagues that both indeed were unlawful, but 
only for the reasons stated here. 
The first is straightforward.  In late August, just after the 
union organizational drive commenced, employee 

O™Connell posted a notice on a lunchroom bulletin board 
advising fellow employees of their organizational rights.  
Within about an hour, front-line supervisor, Kennedy re-
moved the notice from the board and, holding the notice in 
her hand, approached O™Connell.  Kennedy, according to 

credited testimony, declared 
that ﬁ[Owner] Dave Markel 
will close this place down if anybody tries to get a Union in 
here,ﬂ and, on the heels of this statement, asked O™Connell 
if she knew who had posted the notice.  O™Connell denied 
knowing.  Since a threat of plant closure prefaced the ques-
tion to O™Connell, there can be no doubt as to the coercive 

nature of the interrogation.  
Midwest Stock Exchange, 
supra at 1267. 
A closer question is presented as regards the alleged 
unlawful interrogation of employe
e Croissette, also by Su-
pervisor Kennedy in late August.  Kennedy asked Crois-

sette, on the production floor, if she had heard anything 
about a union list circulating among the employees.  Crois-
sette falsely replied that she had signed a ﬁChristmas card,ﬂ 
which the judge found to be a union card.  That Kennedy 

was a front-line supervisor and that the conversation oc-
curred in a production area militate against a finding of a 
                                                          
                                                           
2 Bourne v. NLRB
, 332 F.2d 47 (2d Cir. 1964), cited with approval in 
Rossmore House
, 269 NLRB at 1178 fn. 20. 
3 See my separate opinion in 
Medcare Associates, Inc., 
330 NLRB 
935, 950 (2000
). violation.  Likewise, no unfair labor practices had been 
committed at the time of the incident.  On the other hand, it 
is significant that the nature of the question called for a 
direct declaration as to Croissette™s union sympathies and 
that Croissette was untruthful in her response.  On the 
whole, after fully considering the relevant 
Bourne factors and the surrounding circumstances, I concur in finding that 
Kennedy™s question violated Section 8(a)(1). 
2.  Unlike my colleagues and the judge, I find that there 
was no unlawful creation of an impression of surveillance 
of employees™ union activities.  In separate conversations 
with employees Kathleen Harper and Dottie O™Connell on 
the same day, Supervisor Kennedy said that she had ﬁheard 
that there was a list circulating for a union with 80 names.ﬂ  
Her isolated question suggests that she was interested in 

verifying information that she had ﬁheard.ﬂ  Indeed, there is 
no evidence that the Respondent had spied on its employ-
ees or otherwise had engaged in covert activity.  In my 
view, Kennedy™s innocuous statement about ﬁa listﬂ indi-
cates that she was commenting on a rumor rather than sug-
gesting a spy operation and surveillance by the Respon-
dent. 
4  Thus, I would dismiss the 8(a)(1) complaint allega-
tions based on creating an impression of surveillance. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has ordered 
us to post and abide by this notice. 
 WE WILL NOT threaten our employees with plant clo-
sure, work relocation, and/or other reprisals if they engage 
in activities on behalf of 
or otherwise support Teamsters 
Local 384 a/w International Brotherhood of Teamsters, 
AFLŒCIO or any other labor organization. 
WE WILL NOT order our employees to stop even think-
ing about representation by the Union. 
WE WILL NOT coercively interrogate our employees 
concerning their activities on behalf of, support of, or sym-
pathy for the Union, or any other labor organization. 
WE WILL NOT create the impression among our em-
ployees that their activities on behalf of the Union are un-

der our surveillance. 
WE WILL NOT more strictly and discriminatorily en-
force rules regulating working time employee discussions 

in order to discourage support of the Union, or any other 
labor organization. 
WE WILL NOT discriminatorily select employees to be 
laid off because of their actual or suspected activities for, 
 4  See my dissent in 
Westwood Health Care Center
, supra, slip op. at 
21, citing 
Federal-Mogul Corp. v. NLRB
, 566 F.2d 1245, 1252Œ1253 
(5th Cir. 1978). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490support of, or sympathies for representation by the Union, 
or any other labor organization. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Dottie O™Connell, Kathleen Harper, Ruth 
Bickings, Patricia Tracey, and Sue McNamara full rein-
statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without preju-
dice to their seniority or any other rights or privileges pre-
viously enjoyed.  
WE WILL make Dottie O™Connell, Kathleen Harper, 
Ruth Bickings, Patricia Tracey, and Sue McNamara whole 
for any loss of earnings and other benefits resulting from 
their discharge, less any net in
terim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlawful 

layoffs of Dottie O™Connell, Kathleen Harper, Ruth Bick-
ings, Patricia Tracey, and Sue McNamara, and WE WILL, 
within 3 days thereafter, notify each of them in writing that 
this has been done and that the layoffs will not be used 
against them in any way. 
MARTECH MEDICAL PRO
DUCTS, INC. D/B/A 
MARTECH MDI 
Lea F. Alvo-Sadiky, Esq
., for the General Counsel
. Jerome A. Hoffman, Esq
. and
 Alfred J. Monte, Esq. (Dechert 
Price & Rhoads), 
of Philadelphia, Pennsylvania, for the Re-
spondent. 
DECISION 
STATEMENT OF THE CASE 
THOMAS R. WILKS, Administrative Law Judge.  On Sep-
tember 15, 1998, Teamsters Local 384 a/w International Brother-
hood of Teamsters, AFLŒCIO (the Union) filed the original 
charge and on December 31, 1998
, the amended charge against 
Martech Medical Products, Inc. d/b/a Martech MDI (the Respon-
dent).  After an investigation, the Regional Director for Region 4 
issued a complaint against the Res
pondent on December 31, 1998.  
The complaint alleges that on one occasion in August 1998 and on 

September 4, 1998, various Respondent supervisors and/or agents 
engaged in acts of coercion in violation of Section 8(a)(1) of the 
Act.  The complaint further alleges that on September 4, 1998, the 
Respondent engaged in a retaliatory mass layoff of 43 employees 
because of the late August union 
organizing activities of some of 
its employees. The complaint also 
alleges, and the General Coun-
sel alternatively argues, that even if the mass layoff was economi-

cally motivated, eight of the employees laid off were specifically 
selected because of their union 
organizing activities or their sup-
port of the Union.  However, not all union activists were laid off, 
while nonactivists were laid off. 
The Respondent filed an answer on January 14, 1999, which 
denied the commission of unfair labor practices.  The Respondent 
has argued subsequently that although it may have been generally 
aware of some union organizing activ
ity in its facility shortly prior 
to September 4, its layoff of that date was economically moti-
vated, despite evidence of union animus evidenced by lower level 
supervisors, including threats of closure, some of which were 
denied and some of which were not contested.  The Respondent 
further argues that its decisionmakers as to the selection of em-
ployees to be laid off were unaware of the specific identity of 
employee activists on behalf or supportive of what was in fact a 
very embryonic union organizing effort. 
The primary issue, therefore, is whether the mass layoff was 
purely coincidental to the initiation
 of union organizing activity or 
whether it was retaliatory.  Resolu
tion of that issue is difficult 
because the Respondent has adduced substantial evidence of eco-
nomic justification.  The Genera
l Counsel argues that despite 
evidence of some econo
mic adversity, the mass layoff was eco-
nomically unnecessary and, in any event, would not have occurred 
when it did had it not been for the employees™ incipient union 
organizing efforts.  The Respondent™s economic judgments are 
thus directly contested, and evaluation of financial data is neces-
sary. 
A resolution of the subsidiary 
discriminatory layoffs of eight 
union activists or supporters follows a more routine evaluation of 
activity, knowledge, animus, and proffered reasons for their selec-
tion. The foregoing issues were litigated
 in trial before me in Phila-
delphia, Pennsylvania, on Februa
ry 16Œ18, 1999, at which time 
the parties were given full opportunity to adduce relevant testimo-

nial evidence as well as documentary evidence which in itself 
exceeded the number of pages in the 478-page transcript.  The 
parties were also afforded the 
opportunity to submit posttrial 
briefs, which were received on April 16, 1999. 
Those lengthy and exhaustive br
iefs submitted by the parties 
fully delineate the facts and issues
 and, in form, approximate pro-
posed findings of facts and conclusions.  Portions of those briefs 
have been incorporated here, sometimes modified, particularly as 
to undisputed factual narration.  However, all factual findings here 
are based on my independent evaluation of the record.  Based on 
the entire record, the briefs, and my observation and evaluation of 
the witnesses™ demeanor, I make the following 
FINDINGS OF FACT 
I.  THE BUSINESS OF THE RESPONDENT 
At all material times, the Resp
ondent, a Pennsylvania corpora-
tion with an office and place of business in Harleysville, Pennsyl-
vania (the plant), has been engaged in the manufacture and sale of 
medical products.  During 1997, the Respondent, in conducting its 
business operations, sold and shipped goods valued in excess of 
$50,000 directly to points outside the Commonwealth of Pennsyl-
vania. It is admitted, and I find, that at all material times, the Respon-
dent has been an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION 
It is admitted, and I find, that at all material times the Union has 
been a labor organization within the meaning of Section 2(5) of 
the Act. III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Facts 
1.  Background 
The Respondent is an original equipment manufacturer of dis-
posable medical products, primarily catheters and other single-use, 

disposable medical and plastic pr
oducts that are used in postcar-
diac surgery.  These included the Tesio Catheter Adapter that had 
to be totally recalled from the market beginning in March 1998 
because of a production
 fault and the Ashwood Split Catheter that 
 MARTECH MDI 491replaced it.  The Respondent™s customers run the gamut of the 
major cardiac health care companies such as C.B. Bard, Baxter, 
Johnson & Johnson, Cardiomed, Medtronic, and Mallincrodt 
Medical.  Its largest customer by dollar volume is Medical Com-
ponents or (Med Comp), a commonly owned sister company cur-
rently located on an adjourning property which, until a recall last 
year, accounted for 40 percent of Martech™s orders. The Respon-
dent also maintains a facility in Mexicalia, Mexico, identified 
variously as M & M West of Lab Ten. 
The Respondent was formed 2 years ago at the beginning of 
1997 with the merger of two previously separate companies, each 
with a comparably sized work forceŠMartech Medical Products, 
Inc. located on Delp Drive in 
Lansdale, Pennsylvania; and MDI 
then located in Conshohocken, Pennsylvania, approximately 30 
miles away.  The new Company, Martech MDI (the Respondent), 
rehired most of the preexisting Martech Medical Products work-
force but rehired only a small percentage of what had been the 
MDI work force.  Prior to September 4, 1998, it had a total em-
ployment of about 181 persons. 
David Markel is part owner of the Respondent and Med Comp.  
Since April 1988, Scott Nicholas has been the president and CEO 
of the Respondent with the responsibility of overseeing the opera-
tions of the Respondent, carrying out the directives of Markel, and 
improving the Respondent™s profitability.  Lee Hoffman is the 
chief financial officer.  In July 1998, Stu Krompetz was promoted 
to director of operations from production manager and directs the 
production operations of the Respondent from incoming orders 
until the product is shipped.  Directly under Krompetz is Barry De 
Dominicis, production manager; Karen Nyce, materials manager; 
Bill Tomlinson, maintenance supervisor; and Pat Nailon, the ex-
truder foreman or supervisor. 
Production consists of assembly, molding, and extrusion.  The 
production supervisors are Donna Kennedy, James Morgan, sec-
ond shift, and Carla ﬁPennyﬂ Wertz.
  Andy Moretti is the molding 
room supervisor.  As of May 30, 1998, Kennedy supervised 37 
first-shift employees in production.  As of September 3, 1998, 
Kennedy supervised 56Œ57 first-shift employees in production 
and, as of February 1999, supervised between 35Œ40 employees.  
Wertz also supervises first-shift production employees but not the 
same employees that Kennedy supervises.  As of September 3, 
1998, Wertz supervised about 15 employees.  Currently, she su-
pervises about 14 peopleŠ12 group leaders for different produc-
tions and 12 assemblers.  As of May 30, 1998, Morgan supervised 
27 second-shift production employees, and Moretti supervised 4 
molding room technicians on the fi
rst shift. There were also two 
second-shift molding technicians.  As of May 30, 1998, Pat 

Nailon supervised four extrusion employees. 
Until November, John Bolles was the quality assurance man-
ager responsible for the quality control department.  Currently, 
Maurice Pennoch holds that position.  The quality control depart-
ment consists of document control and quality control inspection.  
Until March 1998, Patricia Tracey was the quality control supervi-
sor.  Thomas Lynd, who replaced her, is the quality control super-
visor.  Tracey became a quality control inspector.  As of May 30, 
1998, there were 27 
inspectors in quality control-21 on the first 
shift and 6 on the second shift.  As of September 3, there were 18 

inspectors on the first shift and 5 on the second shift.  As of May 
30, 1998, there were three employees under document control.  
Currently, there are three employees in document control. 
Since January 1998, Peter Whitticar has been the warehouse 
supervisor subordinate to Karen Nyce.  As of May 30, 1998, 
Whitticar supervised three employees.  As of September 3, 1998, 
Whitticar supervised four employees.  Currently, Whitticar super-
vises one regular warehouse employee and two temporary ware-
house employees. 
Christopher Heines is the manager of engineering.  As of May 
30, 1998, he supervised five persons in the engineering depart-
ment and four employees in the shop.  Currently, there are about 
seven employees in engineering, including drafting, and four in 
the machine shop. 
As of May 30, 1998, there were two employees under Mainte-
nance Supervisor Bill Tomlinson. 
 As of September 3, Tomlinson 
supervised three employees. As of May 30, 1998, the Respondent 

had three groundskeeping employees and three additional em-
ployees who did housekeeping, kitchen cleanup, and general 
handy work, who were not included in maintenance.  They are 
still working for the Respondent. 
2.  The union campaign 
On August 14, Dottie O™Connell, a warehouse associate, placed 
a telephone call to the Union because she had received a com-
panywide memorandum issued by Nicholas which stated that 
employees would have to start clocking in and out for breaks and 
work 9-hour days.  The Union told her she had to induce a certain 
number of employees to come to 
a meeting.  O™Connell told other 
employees about the meeting wi
th the Union, including Tom 
Ledgerwood and Pat Tracey. 
On August 24 or 25,
1 after work at 3 p.m., O™Connell and em-
ployees Kathy Harper, Dave Bruder, Marion ﬁMidgeﬂ McGuire, 
Tom Ledgerwood, Jeffrey Ga
rber, Beaujana ﬁBeauﬂ Kar-
guliewicz, Anke ﬁConnieﬂ Costa, and Marcy Hart met with 
Gerard Moran, union representati
ve, at the Family Heritage Res-
taurant in Harleysville, Pennsylvania.  At the meeting, Moran told 

them they needed to have a certain
 percentage of the Respondent™s 
employees interested in receiving information about the Union 
before the Union would proceed.  Moran told them to solicit 
names and addresses of interested employees so the Union could 
send them information and union cards. 
Following the meeting with Mo
ran, O™Connell, Harper, Kar-
guliewicz, and McGuire started collecting names and addresses 
from fellow employees in the plant, as did Ruth Bickings who was 
not at the meeting.  Bickings 
collected 14 to 15 names and ad-
dresses.  Harper provided Karguliewicz with a list of employees 
who came from MDI.  Sue McNamara, Bickings™ sister, and 
Tracey, who did not attend the meeting, did not collect names and 
addresses but did ask for union information and direct other em-
ployees in the plant who tried to give their names and addresses to 
give them to Karguliewicz or Bickings.  About 10 employees in 
the production department on both shifts tried to give Tracey their 
names and addresses who referred them to Karguliewicz.  Ledg-
erwood did not collect names but spoke to employees in the plant 
on breaks about the Union.  According to O™Connell™s estimate, a 
total of about 80 names and addresses were collected between 
August 25 and September 3. 
3.  The posting 
The morning after the meeting with the Union, Karguliewicz 
brought into the plant a memo 
she had printed out from her com-
puter which she had downloaded from the Internet and which 
discussed employees™ union organizational rights.  About 5:45 
                                                          
 1 O™Connell testified that the meeting was on August 24.  Harper tes-
tified that it was on August 25.  Bruder, Ledgerwood, and McGuire 
were unable to give an exact date for the meeting but knew it was in 
mid to late August. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492a.m., she gave it to O™Connell in the ladies room before they 
clocked in.  O™Connell immediately posted the notice on the 
lunchroom bulletin board before starting work at 6 a.m.  On that 
same bulletin board were notices 
for sales, casino trips, Tupper-
ware parties, and thank you cards.  O™Connell testified that before 
7 a.m. and before the other supervisors came in, Donna Kennedy, 
production supervisor, approached her with the notice in her hand 
and said, ﬁDave Markel will close this place down if anybody tries 
to get a Union in here.ﬂ  According to O™Connell, she then asked 
O™Connell if she knew who had put the notice up and O™Connell 
responded that she did not know. 
Kennedy testified that sometime in August, she became aware 
of an organizing effort for the 
Union because she heard about it in 
the plant production area as she was walking through.  She heard 

that there was a list being sent around and that 80 percent of the 
employees had signed it.  That same day, she asked data control 
employee Julia Croissette if she had heard anything about a list 
going around.  Croissette said that she had been given a ﬁChrist-
mas cardﬂ to sign and she had signed it, not realizing what it was.  
She also told Kennedy that she went back to the person who gave 
it to her to have her name taken off it.  Kennedy, of course, real-
ized the true nature of the list.  After she talked to Croissette, Ken-
nedy spoke to Krompetz.  She asked him if she had heard the 
union organizing rumor she had heard and he said that he had.  
According to Krompetz, that same 
day he told President Nicholas 
that there was a union card going around the plant.  Nicholas ac-
knowledged in his testimony that Kr
ompetz told him twice in late 
August about the union campaign.  Nicholas admitted that he is 

not in favor of unions and does not think they are needed in this 
day and age. 
Kennedy testified as an advers
e witness for the General Coun-
sel.  Although she testified that she asked one employee about the 
union solicitation list, she did not categorically contradict 
O™Connell, or other General Counsel witnesses who preceded her 
as a witness regarding other union-related conversations.  The 
Respondent did not examine her nor did it recall her to testify as 
its own witness.  Kennedy demonstrated a hesitancy and lack of 
spontaneity that rendered her testimony less credible than the 
testimony of the General Counsel™s witnesses.  In view of her less 
than convincing demeanor and the 
lack of categorical contradic-
tions, I discredit any implicit denial in her testimony of other un-

ion-related conversations and cred
it the testimony of the General 
Counsel witnesses. 
4.  September 3, 1998 
On September 3 between 10 a.m. and 1 p.m., Quality Control 
Inspector Bickings had a problem with her paycheck.  She dis-
cussed it with Krompetz in the co
axial room. She testified that she 
was angry after her discussion 
with Krompetz and entered the 
molding room through the glass d
oor connected with the coaxial 
room and after walking 10 ﬁpacesﬂ into the room looking at six 

employees there, she loudly yelled, ﬁIf anyone hasn™t give me 
your names for the Union list, do it now while I™m still [angry].ﬂ  
She testified that she ﬁbelieve
dﬂ that Superv
isor Moretti was 
standing in the back of the room at one of the molder machines.  

She failed to testify that he gave any indication of hearing her but 
testified that through a window, she saw that Krompetz was still in 
the coaxial room talking to someone.  She testified that the coaxial 
room is quiet enough that ﬁvoicesﬂ and ﬁnoisesﬂ from the molding 
room can be heard.  She testified that she turned around, grabbed 
the glass door that was still clos
ing, and departed.  She failed to 
testify that Krompetz, who was standing talking to someone at a 
table, gave any indication of having heard her or having looked in 
her direction.  Moretti did not testify. 
Krompetz testified that he did not hear Bickings™ comment.  
His testimony that the connecting glass door takes from 3.4 to 4.7 
seconds to close is uncontradicted.  Although it is possible for 
Bickings to have entered the room as far as 10 paces, not feet, 
made such statement facing six employees, and have had time to 
retreat and watch the closing door and also notice what Krompetz 
was doing, I find it unlikely.  Furthermore, there is insufficient 
evidence as to conditions in the mo
lding room at the time of the 
statement for me to conclude that both Moretti and Krompetz, 
who were involved with business of their own, heard and compre-
hended the statement. 
Bickings testified that the same day, as she was returning from 
her break with McNamara, her sister, she started singing ﬁLook 
for the Union labelﬂ in the hallway right outside the quality con-
trol department and across from the production room.  Marcy Hart 
was behind them.  When they tu
rned the corner from the break-
room, Charlotte Fredricks, data entry person and a former produc-

tion supervisor, was coming out of the production room and get-
ting ready to go into the document control area.  Fredricks 
laughed.  However, there is no 
evidence that any supervisor or 
agent of the Respondent witnessed this incident. 
5.  September 4, 1998Šthe day of the layoff 
O™Connell testified that one of the employees who had given 
her name and address to O™Connell to obtain information from the 
Union was Production Supervisor Wertz.  According to 
O™Connell, Wertz™ name was on a piece of paper that had not yet 
been added to the master list of names and addresses that 
O™Connell was assembling from many collected short lists.  
O™Connell testified that on the morning of September 4, Wertz 
came to her in the warehouse and told her, ﬁNever mind.  Take my 
name off the list,ﬂ and stated that she did not want any more in-
formation on the Union.  O™Connell did not put her name on her 
master list. 
Wertz testified as an adverse General Counsel witness.  When 
cross-examined by the Respondent™s counsel as to whether she 
ﬁsigned a union card,ﬂ she flustered and agitatedly responded, 
ﬁNo, I did not.ﬂ  She was then asked: 
 Q.   So I take it if you never signed one, you never asked 
somebody to withdraw your name. 
A.  No.  I did not. 
 In further examination by counsel for the General Counsel, she 

was asked whether she signed ﬁanything requesting anything for 
information for a union,ﬂ and whether she gave her name to 
O™Connell, Harper, or Bickings.  She responded negatively and 
thus implicitly, if not categori
cally, contradicted O™Connell.  
Wertz, however, admitted awar
eness of employee union-related 
discussions on her shift, as will be more fully discussed hereafter.  
Wertz, a supervisor, exhibited an extreme discomfort during the 
examination of her alleged interest in obtaining union representa-
tion information.  In other areas, she became evasive and had to be 
prodded by counsel for the General Counsel™s resorting to Wertz™ 
pretrial affidavit.  I found her to be far less spontaneous and con-
vincing than O™Connell whom I credit. 
At about 9 a.m. on September 4 Supervisor Lynd asked Kathy 
Harper to work Saturday overtime. He said, ﬁKath, can you come 
in on Saturday?  I could really use your help.ﬂ 
At about 9:15 a.m. that same morning, Kennedy approached 
Harper and Bickings who were wo
rking in quality 
control and sat 
down.  Kennedy said, ﬁI hear th
ere™s a list going
 around for a 
 MARTECH MDI 493Union with eighty names on it.ﬂ
2  Harper answered, ﬁWell, we™ve 
already lost a lot.ﬂ  Kennedy said, ﬁWell, I need my job.  I don™t 
know about you,ﬂ and then left. 
O™Connell testified that at about 9:30 a.m. that same day, Wertz 
came back to the warehouse throu
gh the glass doors.ﬂ  O™Connell 
was standing at the long table 
along with Whitticar and Dave 
Bruder.  Lynd was standing at the other doors getting parts to go 
back into his area.  Wertz said, ﬁDottie, this come directly from 
Stu [Krompetz], if the stuff with the Union doesn™t stop, David 
Markel is going to close the plant and move it to Mexico.ﬂ  Lynd 
said he had to go tell his people the same thing. 
O™Connell first testified that Wertz stated, ﬁwe™re going to close 
the plantﬂ and testified on cross-examination that Wertz stated, 
ﬁDave Markel is going to close th
e plant.ﬂ  Given the rest of the 
statements made to employees that day, the latter is more likely to 
be correct.  Bruder, a current 
employee who was not present dur-
ing O™Connell™s testimony, corrobor
ated that Wertz said Krom-
petz ﬁwas putting the word out 
that the owner would shut the 
place down if they continued any mo
re attempts to get a Union in 
the company.ﬂ  Bruder first testif
ied that Lynd™s response was that 
he was told that also and he was going to go back and speak to his 
subordinates to put that message 
out.  Lynd, an admitted supervi-
sory agent of the Respondent, did not testify.  Wertz, an adverse 

General Counsel witness, was questioned as follows by the Re-
spondent™s counsel in reference to her pretrial affidavit, which was 
not placed into evidence: 
 Q.  Now, in the same paragraph  [in reference to another 
issue] you say you did not tell any employees that the plant 
would close or move to Mexico.  Is that true? 
A.  I do not remember. 
Q.  And Donna Kennedy is the person who told you.  
That is what you say in the paragraph? 
A.  Yes, I do. 
Q.  You did not say anything that it was coming from Stu 
Krompetz? 
A.  No, I did not. 
 Thus, in the totality of Wertz™ testimony regarding the alleged 
threat, I find it to be ambiguous,
 enigmatic, uncertain, a result of 
leading examination by the Respondent and uncorroborated by 

Lynd, Whitticar, or the other supervisors present, and insufficient 
as a categorical contradiction 
to O™Connell and Bruder whom I 
credit.3  If anything, the response to the Respondent™s examination 
implies that such a threat indeed emanated from at least some 
agent of the Respondent. 
Harper testified that about 9:30 a.m., Lynd came into the qual-
ity control area to where Harper and Bickings were working.  
Lynd said, ﬁKath, I just came from Stu [Krompetz] and Stu said 
that if there was any more talk about the Union that David 
                                                          
 2 Bickings, who was not present dur
ing Harper™s testimony, testified 
that Kennedy said, ﬁI heard there was a list going around with eighty 
people on it that wanted information on a Union.ﬂ  Although there are 
slight differences in what was said, the differences are minimal and she 
corroborates Harper™s testimony.  Bi
ckings testified that Kennedy re-
torted,  ﬁI don™t [know] about you pe
ople, but I need my job and you 
know if you continue to talk about 
a Union, David Markel will shut us 
down, jobs will go to Mexico and y
ou will be without a job.ﬂ  Again, 
while not exactly the same words as 
testified to by Harper, she corrobo-
rates Harper™s testimony.  Kennedy
 did not testify concerning this 
incident.  For the reasons stated above, I discredit any arguable implicit 
contradiction in her a
bove-described testimony. 
3 Whitticar testified as a respondent witness regarding other issues.  
He did not contradict O™Connell and Bruder. 
[Markel] will close the place and move it to Mexico.ﬂ  Harper 
replied, ﬁTom, that™s a threat and I could go to the Labor Board 
with it.ﬂ  Bickings said, ﬁI™m a witness.ﬂ  Lynd said, ﬁWell, I™m 
just relaying a message,ﬂ and then left. 
Bickings testified that Lynd said that the talk of a union would 
stop or their jobs were going to leave and they would be without 
them, the Respondent was going to send them away, back to Mex-
ico.  Bickings™ testimony on this point, while less exact than 
Harper™s, effectively corroborated her testimony.  More impor-
tantly, Lynd did contradict their testimony, which I credit. 
According to Midge McGuire™s 
credible testimony, which was 
not effectively contradicted, between 9:30 and 9:45 a.m., Kennedy 
came though the coaxial room where McGuire, Tracey Schultz, 
Bob Sewell, and Karem Zillul from the molding department were 
sitting inspecting parts.  Kennedy said, ﬁif anybody is thinking 
about getting a union, they better knock it off.ﬂ  Kennedy did not 
say anything else.  She just kept walking and went out the doors 
into the extrusion room. 
McNamara testified wi
thout contradiction that on that same 
morning, group leader Connie Ottie approached McNamara™s 
workstation in the production department.  There were other peo-

ple also sitting at the 
long production table.  
Ottie spoke to all at 
the table, ﬁTalk of the Union had reached the office and it was 
coming from Stu [Krompetz] that it had to stop now or the com-
pany would close and our jobs would go to Mexico.ﬂ  After she 
said that, she moved on to another part of the table and, from what 
McNamara could hear, she appeared
 to be repeating what she had 
just said to those employees. 
Bolles testified that on that morning  Kennedy related to Qual-
ity Assurance Manager Bolles a conversation that she had with an 

employee in the hall.  Kennedy told Bolles that the employee had 
indicated that there was some union activity taking place and she 
told the employee that if Owner David Markel found out about 
that, he would close the plant and move the operators to Mexico.  
Bolles failed to testify that he in any way assured her that Markel 
would not retaliate.  Wertz admitted that sometime that day, Ken-

nedy instructed her to tell the employees she supervises to stop 
talking about the Union.  Wertz was evasive as to whether she 
actually told the employees to stop the ﬁchit chatﬂ about the Un-
ion, as was stated in her pretrial affidavit and initially testified to 
by her, or whether she told them to ﬁdesist the conversationﬂ about 
the Union, either of which order,
 in any event, was conveyed to 
her by Kennedy.  Ultimately, she agreed that her affidavit was 

correct.  In leading examination by the Respondent™s counsel, she 
testified that the employees were having ﬁgeneral conversationﬂ 
while they worked and there is so
me kind of rule about it.  She 
testified that employees are allowed such conversations but that it 
ought to be kept to a minimum but that she never enforced the rule 
in any event.  She failed to tes
tify that the ongoing union-related 
conversation exceeded the ﬁminim
umﬂ ordinarily allowed or the 
normal level of conversation she had previously tolerated.  In any 
event, the restriction that she had been ordered to announce was 
discriminatorily limited to union ﬁchit chatﬂ and was absolute in 
nature, unrelated to the amount of conversation or to actual disrup-
tion of work, of which there was no evidence at the time of an-
nouncement. 
6.  The September 4 layoff decision 
The General Counsel adduced evidence that from the employee 
perspective, the plant was operating at normal production levels 
which included weekday and sometimes weekend overtime 
workŠprocessed orders were 
accumulated and ready to be 
shipped; supervisors 
talked to employees about intended plant 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494building renovations and/or expansions; employees were hired on 
an ongoing basis; advertisements for production and/or quality 
control department inspectors were placed in newspapers, right up 
to September 4, 1998; and a third shift was being contemplated.  
The Respondent does not challenge that evidence.  Indeed, its 
position is that the decision-maker as to the layoff was Scott 
Nicholas who did not take line supervision into his confidence 
until September 4, the day of the announcement.  In fact, Wertz, a 
recently appointed supervisor, was herself admittedly shocked by 
the announcement. 
Nicholas testified that when he was hired in April 1998, he was 
instructed that the Respondent™s business had not been doing well 
for the last few years and it was his objective to improve the prof-
its and revenues.  He testified th
at he found the state of the Re-
spondent™s financial records ﬁchaotic,ﬂ ﬁconfused,ﬂ and ﬁsparse.ﬂ
4  He testified that he discovered that the Respondent was spending 
money without restraint and hiring employees and granting over-
time without regard to cost and control.  Nicholas testified that 
before he could assert control over
 the financial situation, he had 
to spend the better part of his first several months coping with the 
disaster of national recall of one of its major productsŠthe Tesio 
Adapter that it sold to Med CompŠwith its significant impact on 
the Respondent™s production capabilities. 
The recall of the Tesio Adapter had had two immediate impacts 
on Martech.
5  First, there was an immed
iate shutoff of total pro-
duction of the Tesio Adapter.  Second, because physicians could 

no longer use the Tesio Adapter, there was an immediate, albeit 
short-term spike in production orders to resupply the empty pipe-
line of catheters with the new, more complex Ashwood Split 
Catheter.  Krompetz testified, ﬁwe had to flood the market with 
this product . . . to keep from losing the market.ﬂ  According to 
Nicholas, the Ashwood Split Cathet
er production required a large 
work force and resulted in consid
erable overtime and the aggrava-
tion of the serious economic situation. 
Krompetz testified that by August 1998, the recall of the Tesio 
Adapter was under control and the pressure of meeting the ﬁfill the 

pipelineﬂ Ashwood Split Catheter requirements for Med Comp 
had largely been met.  Nicholas claimed that he then could refocus 
on the financial situation. 
Nicholas ordered his accounting department to provide him 
with ﬁweekly shipping reportsﬂ which showed the quantity of 
materials shipped, the dollar value, and a breakdown by customer 
and product.  They also provided him with weekly shipping re-
ports and weekly reports showing the same information for orders 
coming in and the ﬁshipping date information as to when the cus-
tomer wanted it,ﬂ to be used as a basis for manpower planning.  
Nicholas testified that he also requested ﬁthe bi-weekly payroll 
register,ﬂ a complete printout of payroll by individual, initially 
loosely organized but subsequently by 19 departments for the 
company.  He also obtained the 5-month financials for 1997 and 
1998 and the yearend financials for 1997. 
Nicholas testified that he was co
nfronted with the following in-
formation:                                                            
                                                           
4 In 1997 there were only three income statements, May, October, 
and December; in 1998, there was none
 before Nicholas requested one 
for the period January through May. 
5 The Respondent™s customer, Med Co
mp, had learned about injuries 
and deaths associated with the use of this product.  They contacted the 
FDA and initiated a voluntary recall. 
 The problem related to the bond-
ing of a plastic tube in the fittingŠglueŠthat was substandard.  The 
gluing process was performed at Martech in the production/inspection 
departments.  The magnitude of the recall is undisputed. 
(1) Monthly incoming orders that had been declining 
precipitately (from $1,522,763 in May to $637,890 in Au-
gust). (2) Coincident to a drop in incoming orders, the aver-
age employee headcount had been steady climbing in that 
same period from 154 in April to 181 in August. 
(3) Coincident to a drop in headcount, the cost of 
goods sold had been rapidly increasing. 
(4) And, correspondingly, net operating income was 
showing a $136,000 loss. 
 Nicholas testified that he had set as his goal a monthly net 
revenue of $1 million, i.e., produc
t sales actually shipped out the 
door minus credits, returns, and customer paid tooling charges.  
He offered no explanation as to how he arrived at that particular 
figure or the precise date he fixed that as his goal. 
Nicholas testified that when he received the foregoing informa-
tion on an unspecified date in August 1998, he concluded that the 
Respondent, having deteriorated from a 1997 profit of $353,000 to 
a $136,00 loss as of May 31, 1998, for the same period and having 
increased costs of goods sold and personnel headcount, that some 
ﬁdrastic action had to be taken to resuscitate the health of the 
Company.ﬂ  He testified that he decided that the quickest reduc-
tion of costs could be had from a layoff of ﬁbetween 40 to 50 per-
cent within the plant.ﬂ  However, Nicholas decided first to deter-
mine the source of the drop in incoming orders.  To do this, he 
testified that he obtained individual customer information on an 
unspecified date at the end of August and the very beginning of 
September and found confirmation that the drop in incoming or-
ders was an across-the-board phenomenon among the Company™s 
major customers.  Having obtained that information, Nicholas told 
David Markel, that he, Nicholas, had to take the extraordinary 
action of a production work force cutback of 40 to 50 percent. 
Even with Markel™s approval, Nicholas still decided to wait a 
few more days, until he had suffic
ient additional August financial 
date to confirm the trend.  He tes
tified that he obtained this data 
during the first few days into Se
ptember.  The data he replied 
upon, he testified, di
sclosed the following: 
 (1) Total monthly orders received were now showing 
an even greater drop of nearly $200,000. 
(2) Sales from an array of 
important customers were 
down by a significant 24.2 percent (1998 vs. 1997).
6 (3) Gross payroll had hit a high of $190,075 and a 
headcount of 181.
7  Nichols did not wait for the August 31, 1998 financial state-
ment which, in fact, he did not receive until 1 or 2 months later.  

He testified that he decided immediately to implement a layoff.  
He testified that he had determined to lay off ﬁsomewhere be-
tween 40 or 50 percent of the employees.ﬂ  He did not explain 
how he arrived at this percentage nor did he indicate whether there 
had been any definitive projection of the precise dollar savings of 
such layoff.  There was no explanation as to what specific dollar 
savings projections were made in 
relation to the types, categories, 
or departments from which layoffs were to be made. 
 6 One of their major customers, Pace Setters, had stopped placing 
orders.  It was later discovered that 
this stoppage was permanent.  Simi-
larly, business with Med Comp wa
s down in 1998 and still revealed no 
sign of recovery. 
7 Total persons employed by the Respondent in 1998 were JanuaryŒ
160, AprilŒ154, JuneŒ164, JulyŒ174, and AugustŒ181.  These included 
salaried persons, including managers, 
supervisors, etc., as well as pro-
duction employees. 
 MARTECH MDI 495Nicholas testified that he discussed his decision with Krompetz 
ﬁand gained his agreement.ﬂ  Nicholas also communicated with 
the Respondent™s legal counsel and with Lee Hoffman prior to 
implementing the layoff decision.  Krompetz testified that Nicho-
las had warned him at the end of August that the reduction in sales 
was ﬁsevere,ﬂ that the economic conditions of the Respondent 
were ﬁvery bad,ﬂ and that he should anticipate a layoff.  Accord-
ing to Krompetz, on September 4, Nicholas summoned him and 
announced his decision to effectua
te a layoff.  Krompetz did not 
participate in Nicholas™ determinat
ion as to the percentage of em-
ployees to be laid off or in the decision that it would be limited to 
the production, maintenance, and quality control employees but 
would exclude supervisors, managers
, clericals, sales staff, engi-
neering personnel, administrative st
aff, and other support staff, all 
of which contributed to the previously described total employment 
of 181 persons. 
Although the actual total headcoun
t of all persons employed by 
the Respondent rose from 154 in April to 181 in August, the em-
ployment of hourly rated employees rose from somewhere be-
tween 127 to 133 on May 31 (see R. Exh. 10) to 147 by August 29 
(see G.C. Exh. 19).  Much of that can be attributed to the crash 
split catheter project.  There is no explanation why the actual lay-
off was much less than the 40- to
 50-percent figure initially de-
termined by Nicholas, nor what determined that 43-person figure, 
except that production managers were to select as many workers 
for layoff as was possible without crippling production.  Appar-
ently production would have been utterly impossible if an actual 
40- to 50-percent reduction in the production force had been im-
plemented. 
Nicholas did not explain why he permitted hiring to continue 
up to August 31.  Between August 24 and 31, the Respondent 
hired seven new hourly rated employees and maintained newspa-
per advertisements for more hourly rated employees. 
Nicholas testified that on September 4, he summoned all the 
managers in a group and, in the presence of Krompetz, announced 
the layoff and ﬁtold them the criteria by which to effect the layoff, 
as far as the selection process of individuals.ﬂ  Nicholas testified: 
 I gave, for the most part, the re
sponsibility of selecting the 
individuals to the managers who knew the individuals much 
better than I did, and were familiar with their work habits, 
their performance and their absenteeism, which were the cri-
teriaŠand the rate of pay, wh
ich were the criteria I had set 
out as the benchmarks for determining who would stay and 

who wouldn™t. 
 According to Nicholas he and 
Krompetz then ﬁreleased the 
managerial group and then brought the managers in one at a time 
and sat down with themﬂ to review an outdated but only available 
list of persons employed as of May 30, 1998.  Nicholas testified 
that he allowed the individual mana
ger to select ﬁwho they wanted 
to keep and who would have to leave.ﬂ  He did not tell them that 

any specific number of persons were to be laid off from each de-
partment. 
According to Krompetz, he and Nicholas: 
 called the managers in and let them know of the lay-off and 

then Scott [Nicholas] and I went over the list ourselves to de-
termine that we were going to 
use productivity, wages, to try 
to reduce the economic level of the impact on the company. 
 He testified that they decided to lay off part-time employees first.
8  Later, in cross-examination, Kr
ompetz defined ﬁproductivityﬂ so 
loosely that it constituted a cat
ch-all category for any work, 
behavioral, or perceived personality deficiency that might in some 
strained way affect production. 
Nicholas admitted that he relied on the managers and supervi-
sors to select layoff candidates and that he approved their selection 
ﬁif they felt they could run the ope
ration effectively after releasing 
that number of people.ﬂ 
Nicholas testified that at about the time of his layoff discussions 
with Krompetz he had received reports of ﬁthirty secondsﬂ dura-

tion of ﬁunion activityﬂ in the plant but that it bore no relation to 
the layoff decision.  He and Krompetz denied knowledge of union 
activities of any specific employ
ee and the relationship of union 
activity to the layoff selection process. 
There is a proviso in the employee handbook that Respondent 
provides to employees that states: 
 If it is necessary to lay-off employees, every attempt will be 

made to make decisions by employee seniority.  When hiring 
is resumed after lay-off, th
e company will make every rea-
sonable effort to recall former employees. 
 The handbook does not explain whether such policy applies to 
mass economic layoffs or whether the seniority referred to is 

plantwide, department or shift seniority. 
It is undisputed that there had been two prior general layoffs in 
1995 and 1997, but
 there is little or no evidence that seniority 
actually was followed and, if so, what kind of seniority was ap-

plied.  In any event, Nicholas testified that he was aware of the 
handbook proviso but felt that he was not constrained to follow it 
in what he considered to be an economic necessity to retain better 
employees. 
The factor of seniority was disregarded to the extent that a dis-
proportionate number of recentl
y hired probationary employees 
were retained to the detriment of employees of many years™ em-

ployment.  Nicholas also testified that he had been confirmed by 
Krompetz that in the 1997 layoff, seniority was deferred to ability 
in the selection process.  It was not explained why employees who 
were not laid off in 1997, when ability was the criteria, were laid 
off in 1998. 
7. The selection of layoff candidates 
Krompetz made specific initial, premanager consultation rec-
ommendations to lay off certain employees.  Krompetz selected 

15 first-shift employees:  Faith Corbo, part-time employee Bonnie 
Christman, Judith Deuber,
9 Barbara Jean Holmes, Nancy Lloyd, 
Sandra Lynch,
10 Sue McNamara, Nalini Patel, Terry Rose, Rositta 
Slotterback,
11 Faye Smith,
12 Patricia Tyler, Barbara Williams, Jay 
                                                          
 8 In cross-examination, Nicholas
 amended his testimony to accord 
with that of Krompetz.  He explai
ned that Krompetz ﬁhad great famili-
arityﬂ with former employees of MD
I and had made an initial selection 
of layoff candidates before
 calling in the managers. 
9 Krompetz stated that Judith Deuber had late work issues.  On 
cross-examination, Krompetz did not de
ny that he authorized two raises 
to Judith Deuber within a year, one of them being a $1-per-hour raise. 
10 Krompetz testified that Sandra 
Lynch had a problem with produc-
tivity because she occasionally turn
ed around and talked to other em-
ployees while working.  Sandra Lynch™s last evaluation, dated July 6, 
showed that she was rated good in five
 areas and excellent in two.  The 
evaluation states, ﬁSandra is diligen
t with her work methods.  She is 
very good, very easy going and seldom has any problems.ﬂ 
11 Rositta Slotterback™s last evaluation, dated June 30, had three good ratings and four excellent ratings.  The evaluation stated, ﬁRose is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496Dietterich, and Midge McGuire.  Kromptetz gave work habits 
and/or productivity as the reason for selecting these employees,
13 except for Corbo, for which he gave no reason; McNamara, with 
whom he stated the Respondent had communication problems and 
issues with respect to fulfilling her work assignments; McGuire, 
who he stated had absenteeism problems and higher wages;
14 and Dietterich, who he stated was th
e highest paid person in his de-
partment.  On cross-examination, Krompetz admitted that he also 
selected three employees from quality control whom he knew 
from MDIŠHarper, Bickings, and Tracey.  His stated reason for 
choosing these three was that they were some of the higher paid 
employees in that department. 
Wertz testified that around lunchtime on September 4, she was 
called into Nicholas™ office.  In the office were Nicholas, Krom-
petz, Kennedy, Moretti, Hoffman,
 and Fred Monte. Nicholas 
stated that the Respondent was not doing well business-wise, that 
cutbacks were needed, and that the Respondent was going to have 
a layoff.  They then proceeded to go down a list of names of peo-
ple in production, name by name, stating whether they would be 
laid off or not.  Wertz could not remember who made the decision 
to lay off employees.
15  Wertz, who was upset, could not recall 
whether reasons were offered as to why some people were being 

laid off and some people were not.  After that, Wertz, Kennedy, 
and Moretti went into another offi
ce with the list to do the paper-
work that needed to be done for 
the layoff.  They then went back 
to Nicholas with the names of two new employees who were not 
on the list.  Wertz specifically recalled that Sue Adams and Bon-
nie Christman, part-timers; Audrey Corbo,
16 a new employee;  
Judy Deuber; and Sue McNamara
17 were selected to be laid off.  
During this time, the Respondent did not check any personnel 
records. 
Bolles testified that on Septembe
r 4, Scott Nicholas instructed 
him to lay off approximately 50 percent of his department because 
of the Respondent™s financial problems. This approach in the 
quality control department differs from Nicholas™ testimony that 
he told managers to lay off as many employees as they can but 
only up to the point where it would not cripple production.  Bolles 
had not heard about a layoff prior to that.  Bolles testified that he 
made the decision on which quality control employees to lay off 
with inspection supervisor using as criteria the quality of the work 
                                                                                            
                                                           
one of the few employees that really care about what she is doing, 
asking for help, asking questions, and having input of her own when 
there is a problem.ﬂ 
12 Faye Smith™s last evaluation, da
ted June 30, had three good ratings 
and four excellent ratings. 
13 Krompetz defined work habits and productivity very broadly.  It 
could be not filling out paperwor
k correctly, not putting the product 
away at the end of the day, not cl
eaning up one™s table, or not produc-
ing as much as a coworker, etc. 
14 McGuire received a written employee warning notice for exces-
sive absenteeism the day before the layoff because she had used all of 

160 hours of vacation and 40 hours™ pe
rsonal leave and was 7 days over 
that limit.  She was absent freque
ntly the last 2 years, from 1996 to 
1998, due to some personal tragedy in 
her life.  After her last review, 
she received a 27-cent-per-hour raise. 
15 Wertz could not remember whether Krompetz specifically named 
employees to be laid off from production.  Wertz admitted that she did 

not make any of the decisions to 
lay off employees because she was a 
new supervisor. 
16 Wertz testified that Audrey Corbo™s performance was not up to 
what was expected. 
17 Wertz claimed that she did not know whether McNamara had sub-
stantial seniority but ultimately ag
reed that McNamara probably did 
have substantial seniority. 
performed, how much employees were paid, and how well the 
inspection department could function without those employees.  
Using these criteria, he selected Anke Costa because she allegedly 
had a tendency to over inspect and to reject products that did not 
need to be rejected, which caused delays; Bickings because her 
supervisor had expressed problems interacting with her and get-
ting cooperation,
18 Sandy Frazier, who did packaging operations, 
because she was not as good at de
tecting problems in the product 
as Betty Shellenberger who also did packaging; Harper, primarily 
because her salary was higher compared to other employees;
19 Mao Tsung Lin because he was unable to read English, which is 
important in following documented procedures; Vim Patel be-
cause she took a leave of absence that stretched out to 6 months 
instead of 3 months; Edythe Morris and Lorraine Nyce because 
they were part-time employees; Pat Tracey because of her high 
salary and a previous  history of unreliabilityŠshe had quit a 
couple of times; Cathy White from document control because of 
her salary and issues of quality with her work; and a brand new 
employee from the second shift of quality control. 
Whitticar testified that he never met with Nicholas that day.  
Karen Nyce called him into Krompetz™ office and told him that 
because of the lack of sales, it had been decided to do a com-
panywide layoff of 50 percent.  Thus, there was no discretion as 
was allotted to general production employees.  He testified that he 
and Nyce selected O™Connell and Linda Wolfgang for layoff.  
Whitticar testified that he concluded that he could handle half the 
tasks under his supervision and Bruder could handle the other half.  
He further testified that he determined that Sanjay Patel, a new 
warehouse employee who had been there for only about 2 weeks, 
would be able to handle the other tasks.  On cross-examination, 
Whitticar admitted that he had nothing to do with the decision to 
lay off O™Connell.  Nyce told him to lay off O™Connell because 
she had been told to lay her off. 
Tomlinson testified that he was called into Nicholas™ office 
about the layoff and told that money was out of control and the 
Respondent needed a reduction of 30 percent in the maintenance 
department.  How that figure was set is not explained.  Nicholas 
told him that he would have to let someone go in his department.  
He decided to lay off Tom Ledgerwood because he was just the 
general maintenance man.  He decided to choose Ledgerwood 
over Jeff Garber because Garber
 was training for ISO quality 
program compliance. 
Thus, the Respondent selected 43 employees for layoff, includ-
ing Bickings, Harper, Ledgerwood, McGuire, McNamara, 
O™Connell, and Tracey.  Of the 43 employees selected, 2 were 
selected by Nicholas personallyŠMark Fisher and O™Connell.  
Nicholas stated that he selected Fisher because of his extremely 
high rate of pay.  Nicholas testified that he reversed his decision 
and recalled Mark Fisher the Tuesday after Labor Day after sev-
eral managers came and asked him to reverse his decision because 
of Fisher™s needed expertise.  Fisher has the reputation of being 
David Markel™s personal friend.  Nicholas also testified that he 
selected Dottie O™Connell because she was not a ﬁteam playerﬂ 
and that her continued employment was not in the ﬁbest interestsﬂ 
of the Respondent.  Nicholas testified that O™Connell had come to 
him sometime in August before the start of the workday and com-
 18 Bolles™ testimony regarding Bick
ings was puzzling.  After he 
stated the above, he denied that Bickings was known as somebody who 
had a temper.  He also testified th
at he did not know anything about 
problems with Bickings. 
19 Bolles denied that Harper™s cooperativeness was a significant is-
sue.  MARTECH MDI 497plained about a memorandum which changed the work hours for 
certain departments and eliminated paid breaks.  He testified that 
O™Connell had become ﬁconfrontationalﬂ and insisted that the 
change in policy was ﬁunfairﬂ and ﬁillegalﬂ inasmuch as she had 
previously been paid for work breaks and had received 8 hours™ 
pay for 7Œ1/2 hours of work.  He also testified that he had person-
ally observed her during the workday when she visited the office 
several times a day to collect paperwork and in so doing had spent 
an ﬁinordinateﬂ amount of time
 milling about the office engaging 
in loud ﬁchit chat.ﬂ  He failed to testify that he or any other super-
visor verbally or in writing admonished her about these incidents 
or that he complained to O™Connell™s supervisor.  Nicholas pro-
vided no times, dates, duration or frequency of incidents, or any 
other details.  He admitted that his pretrial investigatory affidavit, 
which had been reviewed by the Respondent™s attorney and faxed 
to the Regional Office, was silent 
as to the alleged office malin-
gering incident. 
With respect to the pay policy confrontation, Nicholas testified 
in further cross-examination that he had ﬁno problemﬂ with an 
employee making a complaint about working conditions but that 
he objected to O™Connell™s direct 
approach to him rather than to 
go through the supervisory hierarchy.  When he was reminded of 
his admitted announcement to a gr
oup of employees that he had 
maintained an ﬁopen door policy,ﬂ he shifted emphasis by answer-

ing:  Yes to talk, but not shout. 
 O™Connell did not rebut Nicholas™ testimony.  Nicholas, however, 
admitted that he had not issued 
a warning to O™Connell for the 
alleged August incident.  There is no evidence that he complained 

to her supervisor about it.  Thereafter, he tried to explain by refer-
ring to bypassing of hierarchy as a ﬁsmall issue.ﬂ  He admitted that 
the alleged malingering and Augu
st confrontation solely moti-
vated his personal decision as CEO to lay off the hourly rated 
O™Connell. 
8.  O™Connell™s layoff 
O™Connell was in the production room around 12:30 p.m. per-
forming inventory tasks.  Kennedy asked her if she was aware of a 
list going around with 80 names on
 it.  O™Connell said yes.  Ken-
nedy said, ﬁDo you know I™ll lost my job if this place turns into a 
Union.ﬂ  O™Connell replied, ﬁYes.  Good.ﬂ  Kennedy then said 
that Dave Markel would close the plant and move it to Mexico.  
Whitticar was knocking on the glass partition at this point, 
motioning for O™Connell to come out of the room
.                                                           
When O™Connell came out of th
e room, Whitticar asked her to 
follow him.  She followed him 
all the way to the back of the 
warehouse.  He told her that there was a companywide layoff and 
that she was being laid off.  According to O™Connell, the follow-
ing conversation ensued.  She said, ﬁI know I™m going because of 
the Union.ﬂ  Whitticar replied, ﬁNo, it™s not that, it™s money.ﬂ  
O™Connell said, ﬁNo, it™s the Uni
on.ﬂ  He said, ﬁWell, it™s the 
Union and your track record.ﬂ  O™Connell responded, ﬁI don™t 

have a track record.ﬂ  Whitticar said, ﬁYeah, and you got to go.ﬂ  
She told him she knew it was because of the Union.  She said she 
thought the layoff was supposed to go by seniority, referring to the 
Respondent™s personnel manual that Respondent obliged employ-
ees to sign at the beginning of the year.  Whitticar told her that he 
did not have to go by that book.  He told her he had to walk her 
out to her car.  She asked if she could clock out and was told she 

was not allowed to clock out.  He walked her to her car, handed 
her his cellular phone number, and told her he was really sorry, 
that she was a good employee and he would give her an excellent 
reference.  He waited until she entered her car and left. 
Whitticar testified in contradiction to O™Connell on only one 
point.  According to him, when O™Connell suggested that she was 
laid off because of the Union, he
 denied it.  Whitticar testified 
convincingly that he was genuinely distressed at having to lay off 
O™Connell, and contrary to Nicholas™ strained efforts to disparage 
Connell.  Whitticar clearly valued and made no effort to corrobo-
rate that disparagement.  He was ordered by his supervisor, mate-
rial manager, Karen Nyce, to lay off O™Connell.   In cross-
examination, he testified that he had more than one discussion 
with Nyce about the predetermined decision to lay off O™Connell.  
He testified ﬁwe had some back and forth conversation.ﬂ  The 
implication is that he resisted that decision.  However, Whitticar 
testified that Nyce told him that she, herself, had been ordered to 
lay off O™Connell.  Whitticar was sincere and convincing in his 
demeanor.  I conclude that O™Connell was so convinced of union 
animus motivation that she subcon
sciously made explicit what 
was only her inference.  I credit Whitticar, whom I find to be a 

basically honest witness. 
O™Connell, the first employee laid off and selected by Nicholas, 
was ostentatiously ushered out of the plant so quickly that she did 
not have time to turn in her company-owned lab coatŠan act 
ordinarily required before receipt of a final paycheck by a laid-off 
employee.  Whitticar, on her subsequent telephone inquiry, ab-
solved her of that obligation and told her that he would substitute 
another extra lab coat to be turned in by him on her behalf and that 
the Respondent would mail her paycheck to her.  This is undis-
puted. 
Whitticar last evaluated O™Connell on July 14, 1998.  He rated 
her as excellent in three categories, good in two, and satisfactory 
in two.
20  Her overall rating was good.  The evaluation stated that 
O™Connell took pride in her work.  
As a result of this evaluation, 
Whitticar authorized a 4.3-percent wage increase, the maximum 
that he was allowed to give at that time.  It is undisputed that in 
July 1998, Whitticar asked O™Connell, who packaged products, if 
she would like Wolfgang™s shipping job when Wolfgang went on 
pregnancy leave.  O™Connell rejected the offer.  She was not re-
called from this, her first layoff from the Respondent™s employ-
ment since she was hired in March 1996. 
On September 4, after O™Connell™s layoff, Bruder told Whitti-
car that Sanjay Patel, a new warehouse employee who had started 
2 weeks previously, had just told him good-bye and that he was 
not going to be coming back.  Whitticar testified that Patel decided 
to quit that day and move back to California.  Bruder asked Whit-
ticar, ﬁWhat are we going to do because we™ll be shorthanded.  
Does that mean we™ll call Dottie back?ﬂ  According to Bruder™s 
uncontradicted testimony, Whitticar replied, ﬁThat will never 
happen.ﬂ  Whitticar testified that he decided not to bring anybody 
back after Patel quit because he thought he and Bruder would be 
able to handle the duties of the warehouse. 
9.  The layoff of the quality control employees 
Lynd brought quality control employees Harper, Tracey, Bick-
ings, Dinwa Patel, Mao Tsung ﬁChuckﬂ Lin, and Sandra Frazier 
into one of the empty offices at about 1:30 p.m.  With the excep-
tion of Patel and Frazier, all the employees at this meeting had 
given their names and addresses to be put on the union list.  Al-
 20 The only mildly negative comments in her review were that her 
general housekeeping needed improvement and that she needed better 
initiative during her downtime.  There was no reference to malingering 
or to insubordinate behavior. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498though Bolles was there, Lynd spoke.  He said, ﬁI™m sorry to have 
to inform you, but you™re being pe
rmanently laid off.  Go back to 
your stations and gather your personal belongings and leave the 

building as soon as possible, and anyone who had any keys, would 
they please turn them in and their lab coats.ﬂ  He did not give a 
reason for the layoff and no one asked questions.  After Harper 
went back into quality control to clear out her desk, Lynd came 
and said that it was a pleasure working with her and he appreci-
ated all the help that she had given him.  She said, ﬁThank youﬂ 
and clocked out and left. 
This was the first time Harper (employed 19 years), Bickings 
(employed 10 years), and Tracey (employed 20 years) had been 
laid off by the Respondent.  They were the most senior employees 
in the quality control department.  They had survived the layoffs 
of 1995 and 1997.  According to Nicholas, it was his understand-
ing that meritŠnot seniorityŠwas the 1997 criteria.  There were 
no layoffs in that department in 1997.  None of the employees in 
quality control after the layoff approached their seniority other 
than union activist Karguliewicz wh
o was not laid off.   Harper 
was the only group leader in quality
 control.  She held that posi-
tion 12-1/2 years at MDI and 1-1/2 years at the Respondent™s 
combined facility.  As a group leader, she trained employees on 
their jobs, processed work through the department, released the 
work into shipping, checked the inspection reports to make sure 
they were filled out properly, made sure all the signatures were on 
it, and that the addition was correct.  She also inspected.  Her last 
review, in January 1998 when Tracey was her supervisor, states 
that she is cooperative and pati
ent with fellow employees.  As a 
result of her review, she receive
d a 4-percent raise to $11.95 per 
hour.
21 In January, then-supervisor Tracey gave Bickings a perform-
ance review that stated that Bickings was dependable, helpful, 
cooperative, thorough, and had excellent productivity.  Bickings 
received the maximum raise allowed at that time of 4 percent. 
Tracey became an inspector after resigning in March, shortly 
before the Tesio recall.  She testified that she met Bolles when she 

went to pick up her last paycheck and asked him to consider tak-
ing her back as an inspector and he agreed.  Bolles did not effec-
tively contradict her.  Her pay was cut 5 percent from $13.20 to 
$12.60 per hour, but everything else remained the same.  She 
received a 29-cent-per-hour raise.  Her ending salary was $12.83 
per hour.  Bolles testified in response to grossly leading examina-
tion by the Respondent™s counsel that yes, Tracey had ﬁquit a 
couple of times,ﬂ one of which occurred under his supervision.  
No dates, times, circumstances, 
or any details were elicited from 
the vague and unconvincing Bolles.  He was corroborated by no 

other testimony or by any documentary evidence.  Tracey denied 
that she ever walked off the job and left the plant without telling 
anybody.  She testified that her superiors always knew where she 
was.  She admitted that one time
 in 1997, under Al Benedict, the 
previous quality control manager, she was upset and left the build-
ing but pointed out that Benedict knew where she was because he 
departed and obtained her paycheck to give to her.  When she 
returned to the plant, she spoke with him and they discussed the 
incident which resulted from a 
ﬁproblemﬂ they had with each 
other. 
Harper testified on cross-examination that to her knowledge, 
Tracey had quit and come back to the Company only once and 
                                                          
                                                           
21 Group leaders in other departments earned comparable wages in 
September and were not laid off.  Sara Murphy earned $9.85, Tracey 
Schultz earned $10.25, and Theresa Ridge earned $11.20. 
that Tracey was absent for 1 week.  Bolles testified that Tracey 
performed her work as an inspector and that there were no prob-
lems with her work from March on.  Lynd did not report any 
problems with Tracey. 
I credit Tracey who was a far more assertive, confident, sponta-
neous witness and discredit the vague, unconvincing, uncorrobo-
rated testimony of Bolles as to the allegation that Tracey had a 
tendency to walk off the job.
22 10.  The layoff of production employees 
In the afternoon of September 4,
 group leader Connie Ottie qui-
etly instructed McNamara, ﬁGet your pocketbook and any per-
sonal belongings and go to the cafeteria.ﬂ  Including McNamara 
and McGuire, there were 15 to 20 people there from production.  
Supervisors Kennedy, Moretti, a
nd Wertz were present.  Wertz 
stood near the microwave, molding room Supervisor Moretti 

stood to the right of employees, with Kennedy in the middle.  
McNamara testified that Wertz told them that due to financial 
considerations, the Respondent had to lay off some of the employ-
ees; that there was no special reason why one was chosen, it was 
random; that they were very sorry but the employees were being 
let go.23  Both McNamara and McGuire testified that a recently 
hired employee named Sarah ______ questioned why they would 

hire her and her daughter if they knew that they were going to be 
laid off within a week or two.  Wertz responded that they did not 
have any control over company policy.  Moretti stated that the 
month was bad moneywise.  Midge
 McGuire testified that some-
one asked why or how they were picked for the layoff and that 
Wertz or Moretti responded that it was just random.
24 McNamara questioned Moretti about insurance and he told her 
how to obtain it.  Unlike O™Connell, they were told to clock out, 
hand in their lab jackets, and not to worry about their work area or 
the paperwork that had to be done.  Wertz collected the lab jack-
ets.  The employees then clocked out and were escorted from the 
building by Moretti or Kennedy and Wertz.  Neither McNamara 
nor McGuire, both with 13 years™ seniority and with more senior-
ity that most employees in production, had ever been laid off be-

fore by the Respondent.  Employees with less seniority that were 
not laid off were Stephanie Ottie
, Bob Sewell, Karem Zillul, and 
Tracy Schultz. 
 22 The suggestion in the Respondent™s
 brief that Tracey inflated em-
ployee evaluations as a supervisor or that she was demoted for that 
reason is unsupported by record evidence. 
23 On questioning by the Respondent™s counsel, Wertz testified that 
Kennedy did the talking.  But she further testified that ﬁas upset as I 

was, I really couldn™t remember exactly if I even said anything.ﬂ  
Wertz™ testimony as to what Kennedy said was not specific.  She 
merely stated that Kennedy told em
ployees that business was slow, the 
Respondent needed to make cuts and a few people would have to be let 

go.  She could not recall that any questions were asked employees or 
even who some of the employees we
re.  Kennedy did not testify about 
this meeting. 
24 Both McNamara and McGuire testif
ied that a supervisor at this 
meeting used the word ﬁrandom.ﬂ  McNamara testified that it was 
Wertz who said it as described above
.  McGuire first said it was Wertz; 
then, on further questioning, McGuir
e said it was Moretti™s response to a question from an employee as to why they were chosen for the layoff.  

While McGuire was confused as to who actually spoke at this meeting, 
her account as to what was said co
rroborates McNamara™s testimony.  
In cross-examination, she admitted
 she was not certain of the exact 
word used.  They were not explicitly contradicted by Wertz and Ken-

nedy.  Admitted Supervisor and Agen
t Moretti did not testify.  I there-
fore find that the employees were told that they were randomly selected 
for layoff. 
 MARTECH MDI 499Ledgerwood testified to the following conversation:  
Tomlinson called Ledgerwood, who was at home on leave, at 
about 4 p.m. that day and told him that he was 1 of 40 people laid 
off.  He said that O™Connell was the first to go, that they had 
called her and escorted her out of the building.  He also told Ledg-
erwood that Mark Fisher was laid off and that David Markel™s 
lawyers came to the plant and talked to Nicholas that morning 
before this happened.  Ledgerwood replied that it was probably 
ﬁbecause they found out about th
e Union meetings or something 
about the Union.ﬂ  Tomlinson said
, ﬁYou™re probably rightﬂ or 
ﬁYou may be right,ﬂ but something to that effect.  He also told 
Ledgerwood that Respondent did not make enough money to pay 
the employees™ salary that month, ﬁor something to the effect.ﬂ 
Tomlinson testified that he telephoned Ledgerwood and told 
him that he was laid off pursuant to an economically necessitated 
reduction in staff.  He denied that he made any reference to the 
Union but he did not otherwise contradict Ledgerwood.  I found 
Ledgerwood to be the more evasive,
 less certain, and less convinc-
ing witness.  He was extremely hesitant and ill at ease.  The so-

called admission of possible unio
n-related motivation is too ob-
scure and uncertainly postulated to
 be of probative value.  How-
ever, I must credit the remainder 
of Ledgerwood™s uncontradicted 
testimony as to Tomlinson™s refere
nce to the layoff of O™Connell, 
after a quick consultation with the Respondent™s attorneys.  Unless 
Tomlinson told Ledgerwood of the pre-O™Connell layoff legal 
consultation, he would most probably not have known it.  Clearly, 
Tomlinson said more to Ledgerwood than to which he testified.  I 
therefore credit Ledgerwood™s vers
ion of the balance of the con-
versation. 
Whitticar testified that around 3:30 or 4 p.m. at the end of the 
workday, he and Nyce went to Linda Wolfgang in the shipping 
area and told her that she was being laid off.  He stated that the 
reason Wolfgang was allowed to work to the end of the day was 
that he and Nyce had not yet finalized their decision as to whom 
they were going to lay off.  
Unlike O™Connell, Wolfgang was 
allowed to clock out before she left. 
The impact of the September 4 layoff on those employees who 
had attended the August meeting with the Union mirrored the 
impact of the reduction in force on the entire work force (Kar-
guliewicz, Bruder, Garber, and Hart were not laid off).  Actually 
this group fared better because C
onnie Costa who was laid off on 
September 4 was actually one of eight called back several weeks 

later. 11.  The postlayoff events 
Nichols testified that after the layoff, the Respondent deter-
mined that it had cut personnel too severely in some areas and was 

unable to operate the business effectively with such a reduced 
staff.  As a result, Nicholas authorized the recall of eight employ-
ees.  On September 7, the Respondent recalled Mark Fisher.  On 
September 14, the Respondent recalled Faith Corbo, Sandra 
Lynch, and Faye Smith.  On September 16, the Respondent re-
called Barbara Jean Holmes, Terr
y Rose, and Barbara Williams.  
On September 28, the Respondent recalled Anke Costa but she 
had taken a job elsewhere.  On February 15, 1999, the Respondent 
recalled Cathy White. 
Bruder testified that it was very busy for him and Whitticar in 
the warehouse after the layoff beca
use there were only the two of 
them.  Bruder testified without contradiction that after the layoff, 
he asked Whitticar if they were going to get help and Whitticar 
said he was working on it.  He 
told Bruder sometime in October 
that he had approval to advertise and had put an advertisement in a 

paper for two people for the warehouse.  Advertisements were 
placed in two local newspapersŠthe 
Bucks-Mont Courier
 and the
 Mercury
 on September 21 and 24, respectively, for warehouse 
employees.  O™Connell, who saw the 
Bucks-Mont Courier
 adver-tisement, was not called by the Respondent.  Bruder testified 
without contradiction that 2 days later, Whitticar told him that he 
was told he had to pull it back be
cause of ﬁlegalities.ﬂ  Whitticar 
admitted that he and Nyce wanted to advertise for a warehouse 
person but that the advertisement was retracted.  Whitticar did not 
know by whom.  Instead, the Respondent hired two temporary 
warehouse employees from Manpower Temporary Services.  
Craig ______ was hired in November and Jennifer ______ started 
in the beginning of February 1999. 
On September 7, an advertisement appeared in the 
Bucks-Mont 
Courier
 seeking inspectors for the Respondent.  On September 7 
and 8, another advertisement ran in 
The Reporter
 seeking quality 
control inspectors for the Responden
t.  The advertisement, which 
was identical both dates, states in part:  ﬁQC INSPECTOR 
Needed for rapidly growing Medi
cal Device Mfg.ﬂ  Both Harper 
and Bickings saw the September 8 advertisement.  They were not 
recalled.  The advertisements had been placed before the layoff 
but not canceled. 
After the layoff, the Respondent hired as assemblers Jagruti 
Patel starting September 8, Suk Poon-Meister starting September 
14, Aiping Zhang starting September 21, and Muoi Gang starting 
September 28.  The Respondent also hired Ray ______ from Med 
Comp as an inspector.  Scott Nicholas testified that Med Comp 
had been doing inspection work for the Respondent for some time 
since September 4.  On November 2, Ruth Anderson, who had 
been a temporary employee, became a full-time employee of the 
Respondent to replace receptionist Susanne Schier. 
Wertz testified that there were 15 employees in her group be-
fore the layoff, 3 were laid off, and currently there are 14 employ-
ees in her group.  Wertz testified that since September 4, the Re-
spondent has not hired any new employees into production.  
Wertz also testified that since three employees in her department 
had been laid off, it was difficult after the layoff but that she was 
able to switch employees from Kennedy™s group to hers to help 
out for however long it takes to complete a project.  She was not 
specific. 
In November, Bruder was concerned because of the layoff as to 
whether the Respondent would stay in business the following year 
and spoke to Whitticar about it.  Whitticar told him the Respon-
dent was doing pretty well and that September and October were 
excellent months.  On November 4, Krompetz issued a memoran-
dum to employees stating that the Respondent had achieved 93 
percent of its shipping goals for October due to the additional 
efforts put forth by everyone. 
Employees also worked a significant amount of overtime after 
the layoff.  In the latter half of September and October, the Re-
spondent™s employees worked almost as much overtime as had 
been worked before the layoff.  For the payroll periods ending 
September 26, October 10 and 24, hourly employees worked 
1000, 1035, and 890 hours of overtime, respectively.  The amount 
of overtime decreased around the end of November and the be-
ginning of December.  During the payroll period ending Decem-
ber 19 and January 23, 1999, the Respondent™s employees worked 
1464 and 1110 hours of overtime.  The Respondent issued a 
memorandum on December 9 thanking 29 people for working 
above and beyond the call of duty
 on the weekend of December 4 
to meet a critical deadline for its customer Sims Deltech. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500B.  Analysis 
1. The 8(a)(1) allegations 
a.  The threats 
It is well settled that an employer
 violates Section 8(a)(1) of the 
Act by threatening employees with adverse consequences for 
engaging in union activities.  
NLRB v. Gissel Packing Co., 
395 U.S. 575, 618Œ619 (1969); 
Cumberland Farms Dairy of New 
York
, 258 NLRB 900, 905 (1981), enfd. 674 F.2d 943 (1st Cir. 
1982).  Threats that an employer will close its plant because of 
unionization are inherently destructive of the right of employees to 
engage in union activity.  
NLRB v. Gissel Packing Co.
, supra.  An employer™s prediction concerning what will happen if employees 
unionize ﬁmust be carefully phrased on the basis of objective fact 
to convey an employer™s belief as to demonstrably probable con-
sequences beyond his control.ﬂ 
 Gissel
, 395 U.S. at 618.  If there is 
any implication that an employer may act on his own initiative for 

reasons unrelated to economic necessities, ﬁthe statement is no 
longer a reasonable prediction based on available facts but a threat 
of retaliation based on misrepresentation and coercion.ﬂ  Id
. As found above, the Responde
nt™s admitted supervisors and 
agents engaged in the following conduct.  The day after employ-
ees met with the Union on about August 26, 1998,  O™Connell put 
up a notice given to her by another employee on the lunchroom 
bulletin board about employees™ right to organize.  Within an 
hour, production supervisor, Kennedy, came to her with the notice 
and threatened that the Respondent™s owner would close the plant 
if anybody tried to get a union in. 
On September 4, 1998, at about 9:30 a.m., Production Supervi-
sor Wertz, threatened O™Connell in the warehouse in the presence 
of employee David Bruder, saying it came directly from Krom-
petz that ﬁif the stuff with the Union doesn™t stop, Dave Markel is 
going to close the plant and move it to Mexico.ﬂ  Supervisor Lynd 
said he had to go tell his people the same thing.  Lynd followed 
through with his warehouse remark by entering the quality control 
area to where Harper and Bickings were working and threatening 
them as Wertz had done, that ﬁStu [Krompetz] said that if there 

was any more talk about the Union that David [Markel] will close 
the place and move it to Mexico.ﬂ  Such conduct constitutes clear 
violation of Section 8(a)(1) of the Act.  I also find Kennedy™s 
order ﬁto knock it offﬂ regarding union sympathies to contain an 
implied threat and also a violation of Section 8(a)(1). 
The General Counsel argues that the threats of group leader 
Connie Ottie ought to be imputed to the Respondent because of 
her nonsupervisory agency status. 
Section 2(13) of the Act states: 
 In determining whether any person is acting as an ﬁagentﬂ of 
another person so as to make such other persons responsible 

for his acts, the questions of whether the specific acts per-
formed were actually authorized or subsequently notified 
shall not be controlling. 
 The Board has held that the test for agency is whether, under all 
circumstances, an employee could reasonably believe that the 
alleged agent was reflecting company policy and speaking for 
management.  
American Lumber Sales,
 229 NLRB 414, 420 
(1977); 
Aircraft Plating Co.
, 213 NLRB 664 (1974).  Essentially, 
this test is one of determining whether the employee had apparent 
authority to act for the employer in the matters in question.  
Den-
tech Corp.
, 294 NLRB 924, 925Œ926 (1989). 
An employee who is placed in the position of one who rou-
tinely or in union organizing campaigns relays the employer™s 
position and policy may be found to be an agent of the employer, 
although not a supervisor.  See 
Propellax Corp.
, 254 NLRB 839 
(1981); 
Tyson Foods
, 311 NLRB 552 (1993).  I find insufficient 
evidence that Ottie enjoyed such position, and I do not conclude 
that she acted as the Respondent™s agent or acted in a way that 
reasonably would imply such authority.  Her conduct, however, is 
evidence of the publication of the threats among nonsupervisors 
and also evidence of the Resp
ondent™s knowledge of the union 
activity. 
b.  The interrogation 
Interrogation of employees of their own or other employees™ 
union activities or sympathies is coercive unless ameliorated by 
the context in which it occurs.  
Rossmore House
, 269 NLRB 1176 
(1984), enfd. sub nom. 
Hotel & Restaurant Employees Local 11 v. 
NLRB, 760 F.2d 1006 (9th Cir. 1985). 
As found above, Kennedy interrogated O™Connell in late Au-
gust as to whether she knew who had put up the notice on the 
lunchroom bulletin board regarding the right of employees to self-
organization.  O™Connell responded that she did not know.  Ken-
nedy offered no assurances against reprisals and suggested no 
legitimate reason as to why sh
e needed to know who had put up 
the notice which discussed the employees™ general right to organ-
ize.  In addition, this interrogati
on followed a threat to close the 
Respondent™s facility.  O™Connell™
s response was to
 pretend that 
she did not know who placed the notice.  
Comcast Cablevision of 
Philadelphia L.P.
, 313 NLRB 220, 252 (1993).  Moreover, while 
the Respondent clearly suspected 
that O™Connell was responsible 

for the notice, given Kennedy™s reaction, O™Connell was not obvi-
ous about her union activ
ities at that time. 
Also in August, Donna Kennedy admitted that she asked em-
ployee Julia Croissette if she had heard anything about a union list 
that was circulating.  Croissette answered yes, explaining that she 
had signed, not realizing what it wa
s, but then went back to the 
individual to have her name removed. Again, Kennedy offered no 
assurances against reprisals and 
suggested no legitimate reason 
why she needed to know about the list.  I find that Kennedy™s 

interrogations of Croissette 
and O™Connell were coercive and 
violated Section 8(a)(1) of the Act. 
c.  The impression of surveillance with threats 
The Board has set forth the standard to be applied in cases 
where the unlawful impression of surveillance is alleged: 
 The test for determining whether an employer engages in 
unlawful surveillance, or unla
wfully creates the impression 
of surveillance, is an objective one and involves the determi-

nation of whether the employer™s conduct, under the circum-
stances, was such as would tend to interfere with, restrain or 
coerce employees in the exercise of the rights guaranteed un-
der Section 7 of the Act. 
 Parsippany Hotel Management Co.
, 319 NLRB 114 (1995), quot-
ing The Broadway
, 267 NLRB 385, 400 (1983).  Alternately, the 
Board has held that the test is ﬁwhether the employee would rea-
sonably assume from the statement that his union activities had 
been placed under surveillance,ﬂ a
nd that an employer unlawfully 
creates an impression of surveillance by indicating that it is 

ﬁclosely monitoring [the degree of]ﬂ employees™ union involve-
ment.  
Acme Bus Corp.
, 320 NLRB 22 (1995).  This standard is an 
objective one based on the perspective of a reasonable employee.  
Flexsteel, Inc.
, 311 NLRB 257 (1993). 
I find that at around 9:15 a.m. on the morning of September 4, 
Kennedy created the impression of surveillance when she ap-
 MARTECH MDI 501proached Harper and Bickings in quality control and told them 
that she heard there was a list going around for a union with 80 
names on it.  In addition, I find that when Harper denied knowl-
edge of a list but stated that she heard 80 percent of the employees 
were interested in the Union, Ke
nnedy followed the impression of 
surveillance with a threat that
 the Respondent™s owner would 
close the plant and move it to Mexico.  She also threatened job 
loss by telling Harper and Bickings that she did not know about 
Harper but she needed her job. 
I find that Kennedy engaged in 
similar unlawful conduct with 
O™Connell.  Immediately before O™
Connell was laid off, Kennedy 
created the impression of surveillance by asking O™Connell if she 
was aware that there was a list 
going around for a union with the 
names of 80 people.  I further find that Kennedy followed the 
unlawful impression of surveillance 
by threatening job loss when 
she stated that she would lose her 
job if a union came in and, thus, 
implicitly threatened O™Connell with the same job loss.  Lastly, I 
find that she followed that with
 a threat that the Respondent™s 
owner would close the plant and move it to Mexico.  Thus, I find 

that by its agent Kennedy, the Respondent violated Section 8(a)(1) 
of the  Act by unlawfully creating an impression of surveillance 
and threatening job loss and threatening to close the Respondent™s 
facility if employees attempted to unionize.  See also 
United 
Charter Service, 
306 NLRB 150 (1992); 
Medlin Corp.
, 307 
NLRB 497 (1992); 
Berg Product Design, Inc.
, 317 NLRB 92, 96 
(1995). 
d.  The antiunion 
ﬁchit chatﬂ rule 
Wertz entered the production room on September 4 and ordered 
employees to stop the ﬁchit chat about the Union.ﬂ  There was no 
evidence that any such chitchat ha
d interfered with production or 
that it exceeded normally tolerated conversations during produc-
tion work, but there was evidence that generally nondisruptive 
conversations had been tolerated and Wertz never prohibited such 
general conversation.  Clearly, the discriminatory enforcement of 
a rule against nondisruptive, unio
n-related, light conversation even 
during working time in working areas is violative of Section 
8(a)(1) of the Act.
25 2.  The 8(a)(3) allegations 
a.  Mass layoff 
The General Counsel has the burden of proving that protected 
activity was at least a partial motivating factor in the Employer™s 
adverse employment decision.  Having done so, the burden then 
shifts to the Respondent to show
 that lawful reasons necessarily 
would have caused that decision.  
Wright Line,
 251 NLRB 1083 
(1980); 
NLRB
 v. Transportation Management Corp.
, 462 U.S. 
393 (1983).  It is not sufficient that the Respondent can demon-

strate that a lawful economically valid reason may have existed.  It 

must be proven that the lawful motivation actually motivated the 
adverse action, notwithstanding th
e coexistence of union animus.  
Pace Industries, 
320 NLRB 661, 662, 709 (1996), enfd. 118 F.3d 
585  (8th Cir. 1997), cert. denied 525 U.S. 1020 (1998). 
The Wright Line
 burden of proof imposed upon the General 
Counsel may be sustained with evidence short of direct evidence 
of motivation, i.e., inferential evidence arising from a variety of 
circumstancesŠunion animus, timing, pretext, etc.  Furthermore, 
it may be found that where the Respondent™s proffered nondis-
                                                          
 25 See Dilling Mechanical Contractors
, 318 NLRB 1140, 1144Œ1145 
fn. 16 (1995), enfd. 107 F.2d 521 (7th Cir. 1977), cert. denied 522 U.S. 
862 (1997), where preexisting solicitation rules were more strictly 
enforced because of a union organizing effort. 
criminatory motivational explanation is false, even in the absence 
of direct evidence of motivation, the trier of fact may infer unlaw-
ful motivation.  
Shattuck Denn Mining Corp. v. NLRB
, 362 F.2d 
466, 470 (9th Cir. 1966); 
Abbey™s Transportation. Services v. 
NLRB, 837 F.2d 575, 579 (2d Cir. 1988); 
Rain Ware, Inc.
, 735 
F.2d 1349, 1354 (7th Cir. 1984); 
Williams Contracting, Inc., 
309 
NLRB 433 (1992); and 
Fluor Daniel, Inc.
, 304 NLRB 970 
(1991). 
Motivation of union animus may also be inferred from the re-
cord as a whole, where an employer™s proffered explanation is 

implausible or a combination of factors circumstantially support 
such inference.  
Union Tribune Co. v. NLRB, 
1 F.3d 486, 490Œ491 
(7th Cir. 1993).  
Data Systems Corp.
, 305 NLRB 219 (1991); 
Fluor Daniel, Inc.
, supra.  Direct evidence of union animus is not 
required to support such inference.  
NLRB v. 50-White Freight 
Lines
, 969 F.2d 401 (7th Cir. 1992). 
An inference of animus has been
 found to have been appropri-
ately raised by timing, knowle
dge, and the manner of adverse 
action implementation.  
Sawyer of Napa
, 300 NLRB 131, 150 
(1990), citing 
NLRB v. Rain Ware
, 732, F.2d 1349, 1354 (7th Cir. 
1984).  However, mere coincidence alone, without other circum-
stantial evidence, may not always support an inference of animus.  
Chicago Tribune Co. v. NLRB
, 962 F.2d 712 (7th Cir. 1992)  
Knowledge of an employee™s protected activities acquired by a 
lower level foreman may be imputed to the higher managerial 
decisionmaker.  
GATX Logistics, Inc.
, 323 NLRB 328, 333 
(1997). 
The General Counsel has established that almost immediately 
prior to its decision to effectuate
 a layoff, the Respondent obtained 
knowledge of the Union™s incipient organizing effort among its 
employees, of which it was aware 80 employees were supportive 
to some degree.  The General Counsel has adduced evidence of 
union animus expressed by the Respondent™s front line supervi-
sors, some of whom identified owner David Markel as the source 
of this animus.  The expressed animus was severe, i.e., plant clo-
sure threats.  Markel did not testify; thus, he did not deny author-

ship of these threats.  David Markel was also consulted and gave 
final approval to the layoff decision.  The General Counsel ad-
duced evidence that right up to the day of layoff, the Respondent 
was issuing statements to employees and conducting business in a 
manner of a flourishing enterprise which, to all outward appear-
ances, expected business expansions.  The layoff itself was di-
rected from the top of the Respondent hierarchy who engaged in a 
subjective selection process unrelated to personnel file data or 
seniority and based upon vague and ambiguous criteria.  Higher 
management selected 20 of those 43 employees laid off.  Those 
laid off included four union activists but admittedly not all who 
attended the August 25 union meeting.  O™Connell, one of the 
more active union organizers, was sel
ected to be laid off first in a 
unique and ostentatious manner.  The decision to lay her off was 

made at the very highest level and practically dictated to her own 
supervisor. 
There was no explanation as to just how Nicholas initially di-
vined the layoff need to be 40 to 50 percent of the hourly rated 
employees, exclusive of managerial and salaried employees.  
There is no explanation as to why only 7 of 32 newly hired proba-
tionary employees were laid off or why those probationary em-
ployees were retained.  The most startling example of this was the 
intended retention of Sanjay Pate, an employee of only 2 weeks™ 
tenure over experienced employees O™Connell and Wolfgang. 
The nature of the layoff decision
 and its execution admittedly 
crippled the Respondent
™s ability to operate and it had to recall 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502eight employees soon afterward.  Such action is evidence that the 
Respondent™s conduct was precipitous and not the result of de-
tailed planning. 
The Respondent argues that it had past experience of union or-
ganizing efforts and, thus, no reas
on to be concerned.  However, 
there is no evidence as to when these organizing attempts oc-
curred.  Did they occur at the time of the 1995 and 1997 layoffs?  
We do not know whether 80 hourly rated employees supported 
those past efforts or were known by the Respondent to have sup-
ported it.  However, the General Counsel had no evidence of prior 
animus.  In any event, Nicholas was a new manager and as 
pointed out by the Respondent not bound by past seniority policy.  
Arguably, therefore he was not bound by past union organizing 
toleration.  As Nicholas testified, it was decided that a newer, 
tougher managerial oversight was decided on and that was his 
hiring mandate. 
The Respondent also argues that the pattern of union activist 
layoff follows the general plan of layoff and statistically they even 
fared better. The General Counsel rightly responds that the failure 
to discriminate against all known union activists does not neces-
sarily militate again a prima faci
e showing of discrimination, cit-
ing Vemco, Inc.
, 304 NLRB 911, 913 (1991), enfd. in relevant part 
989 F.2d 468 (6th Cir. 1993).  
Eddyleon Chocolate Co., 
301 
NLRB 887, 890 (1991); 
Alliance Rubber Co.
, 286 NLRB 645, 
647 (1987); and 
Link Mfg. Co.
, 281 NLRB 294, 299 fn. 8 (1986), 
enfd. 840 F.2d 17 (6th Cir. 1988), cert. denied 488 U.S. 854 

(1988). 
Moreover, the evidence establishes that the Respondent was 
aware that at least 80 of its hourly rated employees were sympa-
thetic to union representation or at least receptive to information 
about union representation.  Clearly, it had knowledge of the iden-
tity of at least some of those so
liciting union interest and those 
responding to the solicitation by 
virtue of its admissions in the 
interrogations.  We do not have evidence that the Respondent 
knew precisely the identity of all employees involved.  In any 
event, the nature of a general bludgeon regardless of union in-

volvement would serve as well as a deterrent as would an accurate 
surgical strike. 
I conclude that based on the foregoing findings, the General 
Counsel has established a prima facie showing that the Respon-
dent was at least partially motivated by union animus to initiate a 
layoff at the time that it did, even within the context of evidence 
that there were coexisting good business reasons to engage in 
some sort of costcutting.  I find that the burden has shifted to the 
Respondent to prove that it would have laid off those 43 employ-
ees regardless of the union activit
ies of some of them, and that it 
did so on September 4 because of compelling business need.  
Wright Line
, supra.  As noted above, merely demonstrating that a 
layoff made good business sense is insufficient.  The Respondent 
must prove that the business need 
motivated it to decide upon a 
layoff of that proportion and moti
vated it to implement it when it 
did.  Pace Industries
, supra.  See also 
Alterman Transport Lines, 
308 NLRB 1282, 1285 (1992). Co
nversely, merely because other 
economic courses of action could have
 been taken, or that differ-
ent interpretations of economic data could be obtained that might 
suggest that a layoff was not absolutely necessary, and that the 
Respondent could have survived by exercising a more humane, 
economic, altruistic course of action does not necessarily discredit 
the proffered economic defense ch
aracterized in the Respondent™s 
brief as a aggressive ﬁdraconianﬂ economic attempt to effectuate a 
new ﬁleaner and meanerﬂ operation.  The issue then is whether the 
Respondent effectuated the layoff when it did because of a brutal 
but good-faith necessary business decision intended to avoid an 
honestly perceived ﬁfinancial disaster.ﬂ 
Nicholas testified that his mandate was to assert control over in-
flated costs, install order in a chaotic operation, and improve the 
poor financial return of recent year
s.  The evidence in support of 
this testimony was not effective rebutted.  Indeed, Nicholas pro-
moted Krompetz as part of his efforts.  He also made cost-cutting 
changes, one of which directly impacted O™Connell and motivated 
her to seek out union representation, i.e., the August 1998 change 
in breaks and compensation. 
As of December 31, 1997, its first year in business, the 
newly merged Company attained
 gross sales of $9,009,929 and 
net operating income of $414,725, a return on sales of slightly 

under 5 percent.  However, as 
of May 31, 1997, Martech al-
ready had achieved gross sale
s of $3,783,356 and had net oper-ating income of $353,593, a return
 of 10 percent on sales.  A comparison of these figures substantiates the Respondent™s contention that the operation of the business after May 31, 
1997, was essentially losing mone
y and justified fears for its 
economic viability. 
The Respondent postulated the cause of this stagnation and 
negative financial trend in the second half of 1997 on certain data, 

i.e., the cost of operations as a percentage of sales was increasing 
primarily due to excessive personnel headcount and wages.  Thus, 
during 1997, the gross payroll grew from $261,483 in January to 
$471,076 in October (an increase of nearly 80 percent) and the 
number of persons employed grew from 148 in March to 183 in 
September (an increase of nearly 25 percent).  However, sales and 
incoming orders were not increasing proportionately. 
Nicholas was aware that the Respondent reduced costs in 1997 
by significant layoffs in the months of October and November 
which caused the average total employment headcount to drop by 
36, from 183 to 147 and the gross payroll to drop by 50 percent 
from $471,076 in October to $233,951 in December.  Thus, in the 
last 2 months of 1997, a period reflecting the effects of the reduc-
tion in force, average plant production wages were reduced to 

appropriate $253,000 per month after it had risen to an average of 
$296,000 per month between June and October.  The reduction in 
force in 1997 was accomplished by choosing employees for layoff 
based on management™s perception of ability, not by seniority 
according to unrebutted record evidence, unless layoff candidates 
were of equal ability and/or experience. 
Beginning in 1998, both the gross payroll and the production 
employee headcount started to climb again.  Krompetz testified 
that early in 1998, the Respondent had expected an increase in 
sales based on the introduction of some new products for which it 
had been ﬁgearing up.ﬂ  The March 1998 recall of the Tesio 
Adapter caused a total halt in the production of that product and a 
rush to production for its s
ubstituteŠthe Ashwood Split Cathe-
terŠthat caused an increase in production steps from 5 or 6 to 14.  

The Respondent then attempted to ﬁflood the marketﬂ with the 
Ashwood Split Catheter, hence the 
increased production activity.  
About the end of July or early August 1998, the Respondent had 
satisfied the market demand for the Tesio Adapter substitute, 
Nicholas had settled in as CEO in charge of all phases of opera-
tions, and Krompetz had replaced former General Manager Dave 
Roberts.  However, net operating income in the 5-month period 
January-March 1997 had receded from a profit of $350,000 in the 
1997 period to a loss of $136,000 for the same 5-month period in 
1998, with concomitant increase in total employment in August 
1998 to 181 and hourly rated production employment from be-
tween 127 to 133 on May 31 to 147 by August 29, with rising 
 MARTECH MDI 503costs and loss of customers, as detailed in the above factual find-
ings. There is no rebuttal to the Re
spondent™s evidence as to the fi-
nancial state of the Respondent in 1997, Nicholas™ hiring mandate, 
the timing of the Tesio Adapter r
ecall, the surge of productivity 
concurrent with the rush to production of the Ashwood Split 
Catheter, the termination of the pr
oduction demand for that prod-
uct, and the loss of business from Med Comp and other customers, 

all about the time of the onset of the embryonic union activity in 
which 80 employees expressed a desire not for union representa-
tion but for information about union representation. 
The General Counsel argues that the Respondent™s proffered fi-
nancial data is misleading, that there was no impending financial 
disaster, and, in any event, the draconian economic remedy of a 
mass layoff was unnecessary. 
The General Counsel argues by reference to a variety of com-
parative data that the Respondent was really not much worse off at 
the end of August 1998 than it had been in 1997, i.e., in the sec-
ond 5 months of 1997, June thr
ough October wage costs were 
slightly higher than in the 5 months of 1998, and that a rise in 
plant wages of $100,000 for the 5-month period ending May 31, 
1998, is not as dramatic, given the larger number of employees 
involved.  The Respondent™s goal, however, was to significantly 
improve on the disappointing 1997 performance.  Indeed, it ar-
gues, a reduction in persons employed from 183 in November 
1997 to 147 in December 1997 wa
s necessitated because of that 
disappointing performance. 
With respect to the data revealing costs of goods soldŠ
beginning inventory which was $750,000, more than 1997 and 
materials cost of $300,000, more than 1997, the General Counsel 
argues that those increased costs were related to the March 1998 
Tesio Adapter and the inability to sell inventory of that product.  
However, the General Counsel argue
s that the Tesio recall as of 
the time of the 1998 layoff was 6 months past and the Respondent 

had survived with a gross profit of $531,983 for the 5-month pe-
riod ending May 31, 1998.  That gross profit, however, came with 

a net operating loss of $136,192 after subtraction of operating 
expenses within a rates total of $3,656,894.
26  The General Coun-
sel argues that the Respondent™s costs related to the recall were an 
aberration and reliance upon that factor does not reveal the true 
state of its financial health, i.e., the high beginning inventory due 
to the recall would not be repeated. 
The problem with that argument is that an aberration or not, the 
costs were real in 1998.  Nichol
as was looking at the immediate 
profit-loss bottom line and he made cost-cutting measures based 

upon recent immediate costs, not upon future hopes, which, by 
loss of business form Med Comp and others, did not warrant op-
timism according to Nicholas.  Mo
reover, the beginning inventory 
cost continued to rise through August 31, 1998.  For the 3-month 

period ending August 31, 1998, it was $4,140,803 compared to 
the 5-month period ending May 31, 1998 figure of $3,837,453.  
However, for the same periods, the comparative materials costs 
were $587,658 and $1,065,488, respectively.  Despite the reduced 
materials costs, the gross profit for the 3-month period ending 
August 31, 1998, was only $307,501 and net operating loss as 
$64,505. 
With respect to an increase in the cost of goods sold, Nicholas 
relied on then-available data which disclosed a rise in that factor 
                                                          
 26 Gross profit equals costs of go
ods sold subtracted from gross 
sales.  Cost of goods sold equals co
st of goods available for sale less 
ending inventory. 
as a percentage of sales from 76 percent as of the 5-month period 
ending May 31, 1997, to slightly less than 86 percent as of the 
May 31, 1998 period.  The General Counsel argues that there was 
no dramatic rise in cost of good
s sold to justify the September 
1998 layoff because the greater portion of the increase had already 
occurred in 1997, before Nicholas entered on duty, and the cost of 
goods sold as a percentage of sales for the last 7 months of 1997 
equals that same factor for the first 5 months of 1998, i.e., 85.4 
percent.  However, it should be
 recalled that it was Nicholas™ 
original objective to reduce the 19
97 costs.  Although the rise to 
nearly 86 percent of sales may not have been a singularly dramatic 
event at the time of layoff decisions, its nonabatement at that time 
was a bona fide business consideration. 
The Respondent™s financial data disclosed that monthly incom-
ing orders had declined from
 $1.5 million in May 1998 to 
$637,890 in August.  The General Counsel argues that the refer-

ence to $1.5 million as a baseline is misleading.  It is argued that 
the $1.5 million figure, which exce
eded Nicholas™ monthly goal of 
$1 million, was too extraordinary to serve as a baseline.  There is 

no evidence of the source of these orders but it can be reasonably 
inferred that the production surg
e for the Ashwood Split Catheter 
was its cause and was partly responsible for the June figure of 
$1,010,547.  However, July through August suffered about 
$200,000 less for each succeeding 
month, ending with $394,838 
in September.  The high May figure exceeded the preceding April 

figure by $1 million.  April apparently bore the brunt of cancella-
tion of Tesio Adapter orders following the March recall.  January, 
February, and March were $796,745, $653,777, and $932,071, 
respectively. 
In 1997, monthly orders exceeded $1 million in February, 
April, and September.  They declined to $612,205 in December.  
Monthly averages were $791,279 for 1997 and $795,491 for 1998 
inclusive of its nonrepetitive As
hwood Split Catheter production 
surge. 
Monthly net revenues for both years fluctuated widely from a 
high of $916,505 in August and lows of $638,981 in December 
and $673,474 in June 1997, and from a high of very slightly over 
$1 million in July to lows of $662,856 in May and $606,778 in 
November 1998.  The net revenues for August, September, and 
October were $710,598, $746,950, and $944,816.  The monthly 
averages for both years were about the same, substantially less 
than the arbitrary objective of $1 million set by Nicholas.  The 
total net revenue was about the same for each year but slightly 
better in 1998. 
In comparing the first 8 months of each year, the Respondent 
ran ahead in 1998 by nearly 10 percent.  However, this again in-
cludes the Ashwood Split Catheter 
surge in orders, a nonrepetitive 
phenomenon.  The monthly orders received in September 1998 
were the lowest of the year and 
less than April 1998, the second 
lowest which absorbed the loss of Tesio Adapter orders.  Only one 

other month was lower and that was in April 1997 which, how-
ever, was sandwiched between 2 months of orders in excess of $1 
million each.  The low 
orders actually received in September 1998 
warranted Nicholas™ pessimism and projection of declining reve-

nue.  His documentation is unrebutted as to a decline of 24 percent 
in sales to 43 major customers exclusive of Med Comp as of the 
first 8 months of 1998 compared to 1997. 
The decline in orders received from September to December 
1997 was accompanied by a reductio
n in total personnel for the 
same period from 183 to 147, which is roughly comparable to the 

1998 reductions. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504The General Counsel argues that the Respondent™s continued 
hiring and hiring solicitations right up to the September 1998 
layoffs without explanation, and therefore against a background of 
other similar evidence, infers that the Respondent had plans to 
expand its business until union organizing activity started.  How-
ever, Nicholas offered explanation.  Upon becoming CEO, he had 
concluded in evaluation of the Respondent™s business that the 
Respondent had a history of uncontrolled hiring.  He intended to 
bring that under control.  The crash Ashwood Split Catheter pro-
duction program intervened.  It wa
s not until August that the mar-
ket demand for that product had been satisfied and Nicholas could 
seriously evaluate the state of the Respondent™s financial affairs.  
It is one thing to hope for expans
ion but another to face the reality 
of incoming orders.  There is no evidence that Med Comp™s 
placement of orders with the Respondent was not based upon 
bona fide business consideration.  The General Counsel postulates 
suspicions of Med Comp™s relationship to the state of production 
at the Respondent, but there is no direct evidence that Med Comp 
was purposely starving out the Respondent to frustrate the union 
activity or that it was performing work for the Respondent.  There 
is no rebuttal evidence to the Respondent™s evidence of the loss of 
business of its major repetitive customers. 
The General Counsel argues that the Respondent found it nec-
essary to utilize overtime employment after the layoffs and had to 
recall eight employees to maintain production.  However, the use 
of overtime does not necessarily mean that such is more costly 
than the reinstatement of laid-o
ff employees with their related 
benefits costs increases and the loss of cost effective flexibility 

that came with sporadic overtime when and where it is needed.  
That overtime and sporadic, limited use of temporary employees 
rather than recalling laid-off employees is an adverse business 
decision is a matter of speculation, not evidence. 
The timing of the layoff within a 
context of threats of closure 
by line level supervisors imposed a serious burden on the Respon-
dent.27 However, based on the foregoing evaluation of record evi-
dence, I find that the Respondent has sustained that burden by 

adducing sufficient evidence that it
s decision to make and effectu-
ate a mass layoff of extreme proportion when it did was made and 
would have been made regardless of its awareness of and animus 
toward the desire of its employees to obtain union representation 
or information about union representation. 
b.  Discriminatory layoff implementation 
The General Counsel argues that notwithstanding a finding that 
the September 4, 1998 layoff was lawful, the Respondent violated 
Section 8(a)(1) and (3) of the Act by discriminatorily selecting 
certain employees as layoff candidates because of their known or 
suspected union activities or sympathies.  The employees in issue 
are Ruth Bickings, Kathleen Harper, Thomas Ledgerwood, 
Marion McGuire, Sue McNamara, Dottie O™Connell, and Patricia 
Tracey.
28                                                           
                                                                                             
27 It is of some significance that the threats of closure consisted of 
future retaliation if employees persiste
d in union activity.
  That activity was extremely incipient.  The employees were seeking information 
about union representation, not membership or representation.  The 
layoff was immediate and the result of a decision of the CEO who kept 
his evaluations and plans from lower managers and supervision until 
the last minute.  Indeed, the supervis
ors were clearly caught by surprise 
at the announcements. 
28 The complaint also alleges that employee Christopher Kipple was 
discriminatorily laid off.  There is no evidence concerning his union 
1.  Dottie O™Connell 
O™Connell was responsible for contacting the Union and initiat-
ing the union campaign at the Respondent™s plant.  The evidence 
establishes that the Respondent™s supervisors were soon aware 
that O™Connell was in
volved in the union activity and were un-
happy about it.  The day after meeting with the Union, O™Connell 
placed a notice on the lunchroom 
bulletin board regarding em-
ployees™ right to organize.  Within less than an hour, Supervisor 

Kennedy discovered the notice, removed it, and interrogated 
O™Connell about it and threatened her with plant closure if she 
persisted in union activity.  Both Kennedy and Supervisor Wertz 
went out of their way on September 4 to threaten O™Connell, who 
was not under their supervision, th
at if the union activity did not 
stop, the Respondent would move the work to Mexico.  Kennedy 

also told O™Connell that she was aware of the list of union suppor-
tive employees that O™Connell maintained. 
O™Connell was laid off on September 4 instead of a probation-
ary employee in her department.  O™Connell was 1 of only 2 em-
ployees chosen by Scott Nicholas out of 43 for layoffŠin his 
words, because ﬁshe was not a team player.ﬂ  The method by 
which the Respondent laid off O™Connell, compared to other em-
ployees and especially as compar
ed to Linda Wolfgang, the only 
other warehouse employee to be laid off, is especially noteworthy.  
O™Connell was the first employee la
id off.  She was personally 
escorted out of the building to her car, by herself and not even 

allowed to clock out.  The Respondent did not even allow her to 
return to the facility to return 
her lab coat.  Whitticar™s explanation 
that he personally escorted her out of the plant because of his 

personal respect for her does not fully satisfy all aspects of the 
singularity of her treatment. 
Although the Respondent needed warehouse help after the lay-
off, the Respondent made it clear that it would never recall 
O™Connell.  In fact, it even paid for two temporary employees in 
the warehouse department rather than recalling her. 
I find Krompetz™ and Nicholas™ testimonial denials of specific 
identity of union activists to be improbable.  That these supervi-

sorsŠwho knew precisely the number of employees who had 
signed the union lists and, by implication, the identity of those 
who aided and assisted the list distribution and who were were so 
concerned as to threaten those suspected of involvementŠwould 
not report their shocking discovery to their superiors strains credu-
lity.  I further found the testimonial demeanor of Krompetz and 
Nicholas in this regard to be unconvincing. 
The shifting nature of Nicholas™ strained explanation of alleged 
misconduct of O™Connell and the dictation of her selection from 
on high, unsupported by supervisory input, necessitates an infer-
ence of knowledge.  It is no defense that Nicholas also selected 
one other employee because of his extremely high wages.  In that 
employee™s situation, Nicholas qu
ickly deferred to managerial 
objections.  That employee had not engaged in union activities.  
O™Connell, who was an activist, 
was steadfastly refused recall 
consideration.  Her recall was characterized as an event ﬁthat will 

never happen.ﬂ 
I find that the General Counsel has adduced sufficient prima fa-
cie proof that O™Connell was laid
 off because of 
her union activi-
ties and that the Respondent™s shifting, unconvincing explanation 

that she would have been laid off regardless of her union activity 
fails its 
Wright Line
 burden of proof.  I find that the Respondent 
 activities or circumstances warranting 
an inference of the Respondent™s 
suspicion of such.  The General Counsel™s brief does not refer to him. 
 MARTECH MDI 505violated Section 8(a)(1) and (3) of the Act by its September 4, 
1998 layoff of Dottie O™Connell. 
2.  Kathleen Harper 
After O™Connell, Kathy Harper was one of the more active un-
ion employees was one of the original employees to attend the 
meeting with the Union.  She also collected some names and ad-
dresses to be given to the Union.  She was also good friends with 
Bickings and Tracey, who were al
so involved in the union cam-
paign.  I conclude that as it had of O™Connell, Respondent had 

knowledge of her union activity as further evidenced by Ken-
nedy™s remarks to her and Bickings regarding the list with 80 
employee names on it and Harper™s™ response that she had heard 
that there was a list with 80 perc
ent of the employees on it.  In 
addition, Harper was outspoken in
 telling Supervisor Lynd, when 
he threatened plant closure if the union activity continued, that this 
was a threat and she could report it to the Labor Board.  Thus, it is 
clear that the Respondent had knowledge of Harper™s union activi-
ties and sympathies and animus toward them when it selected her 
for layoff. 
Harper, Bickings, and Tracey were all employed in the quality 
control department, which had not been subject of the 1997 lay-
offs.  They were among the most senior and, thus, most experi-
enced employees in that department.  As noted above, Nicholas™ 
instruction to the production department as to the number of em-
ployees to be laid off was not ab
solute as it was for the quality 
control department.  There is one explanation for this disparity.  

Bolles testified that he selected the three employees to be laid off.  
Krompetz, however, admitted that it was he who selected them 
based upon his knowledge of them when they had been employed 
by MDI.  Yet, both he and Bolles testified that Harper was se-
lected solely because of her high rate of pay.  The implication is 
that it saved the Respondent more money to lay off higher paid 
workers.  However, no analysis appears to have been made as to 
the cost effectiveness of dispensing with the greater expertise that 
results from experience.  Nicholas admitted that he recalled a 
highly paid nonunion activist because his managers protested the 
loss of his expertise.  It is unexplained just why Krompetz claimed 
to have made the selection of Harper because of his greater famili-
arity with her work when the proffered reasons for her layoff was 
unrelated to personal awareness of her ability.  Clearly, Krompetz 
shifted the reason for Harper™s™ se
lection in mid-thought in cross-
examination when he apparently realized he had no basis to com-

plain about Harper™s performance.  Neither Krompetz nor Bolles 
testified that Harper was selected because her quality of work 
performance either at MDI or the Respondent did not justify her 
higher pay.
29 Harper was one of the higher paid employees because she was 
a group leader.  Harper made $11.95 per hour as a group leader, 
similar to other group leaders.   However, Harper was the only 
group leader chosen for layoff in 
the plant.  Harper was chosen not 
by the quality assurance manager for layoff but, admittedly for 
shifting reasons, by Stu Krompetz, who was not her supervisor or 
manager.  Krompetz could not give a good reason as to why he 
chose Harper.  I therefore find that the General Counsel has ad-
duced sufficient evidence on which to find that the Respondent 
was motivated to select Harper for layoff because of her union 
activities and that the Respondent 
failed to sustain its burden of 
                                                          
 29 In examination by the Respondent™s counsel, it was suggested that 
Harper was lacking in cooperativeness, but Bolles rejected that lead and 
denied that it had ever been an 
issue. Her last evaluation rated her 
highly in cooperation. 
proving that she would have been laid off regardless of those ac-
tivities. Accordingly, I find that the Respondent violated Section 
8(a)(1) and (3) of the Act by laying off Kathleen Harper on Sep-
tember 4, 1998. 
3.  Ruth Bickings 
After O™Connell and Harper, Ruth Bickings was one of the 
more active union employees. Although she was not one of the 
original employees to attend the meeting with the Union, she col-
lected names and addresses to be given to the Union.  As found 
above, the Respondent was aware of the identity of such activists 
as evidenced by the coercive conduct of its supervisors discussed 
above.  Furthermore, Bickings wa
s also good friends with Harper 
and Tracey who were involved in 
the union campaign.  Bickings 

was willing to openly and publicly state her union sympathies in 
the plant.  On September 4, when Supervisor Lynd unlawfully 
threatened plant closure if the union activity continued and Harper 
responded that that was a threat, Bickings did not remain quiet but 
stated, ﬁI™m a witness.ﬂ  Thus, it is clear that the Respondent had 
knowledge of Bickings™ union acti
vities and sympathies and ani-
mus toward them when it selected her for layoff. 
Bickings, also a long-term employee who had never been laid 
off previously by the Respondent, was chosen for two different 

reasons by two different superv
isors.  Krompetz admitted on 
cross-examination that he chose Bi
ckings even though he was not 
her supervisor or manager.  As with Harper, he explained that he 
did so because he was familiar w
ith her work pe
rformance when 
both were employed at MDI.  Again, shifting his proffered expla-
nation for her selection, Krompetz 
testified that he chose Bickings 
solely because she was one of the higher paid employees in her 

department.  He did not relate it to work performance at  MDI.  
Although a long-term employee, Bickings did not have a substan-
tially higher salary than other qua
lity control inspectors, roughly 
about $1 higher per hour.  In contradiction to Krompetz, Bolles 
testified that he chose Bickings for layoff because her supervisor 
expressed some problem interacti
ng with her.  Bolles, however, 
could not state what that problem was.  On questioning by counsel 
for the General Counsel, Bolles stated that he did not know any-
thing about Bickings having any 
problem.  Her last evaluation 
shows that Bickings was considered a valuable employee, espe-
cially in the area that the Respond
ent cited as a reason for laying 
off so many other employees.  In the words of her evaluation, 

Bickings had excellent productivity; nonetheless, the Respondent 
laid her off.  I find that the General Counsel has satisfied the 
Wright Line
 burden of proof.  Given the fact that the Respondent 
has been unable to explain satisfactorily why the Respondent laid 

off Bickings, the Respondent has not met its burden in showing 
that it would have chosen Bickings for layoff absent her union 
activities and sympathies. 
Accordingly, I find that the Respondent violated Section 8(a)(1) 
and (3) of the Act by its layoff of Ruth Bickings on September 4, 
1998. 
4.  Pat Tracey 
Like Harper, Pat Tracey is a long-term veteran of the Respon-
dent.  Harper, Bickings, and McNamara ate lunch together almost 

every day in the lunchroom.  Although Tracey was not one of the 
employees who attended the union meeting, about 10 employees 
came to her in the plant to give her their names and addresses to 
be put on the list for information.  She directed them to Beau Kar-
guliewicz who was collecting names and addresses. 
As found above, the Respondent was aware of the solicitation 
of union support and its participants and harbored animus toward 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 506that activity.  Krompetz testified that he was more familiar with 
Tracey™s, Harper™s, and Bickings™ work performance at MDI than 
were other supervisors and, therefore, he selected them for layoff.  
However, like Harper and Bickings, he testified that he selected 
Tracey because he was aware that she was one of the more highly 
paid employees and again slipped into a shifting non sequitur by 
failing to relate that factor to her MDI work performance. 
Again, Bolles testified that it was he, Tracey™s supervisor, who 
selected her for layoff.  He testified that he did so because of her 
high rate of pay and, pursuant to the Respondent™s leading exami-
nation, because she had walked off the job.  In redirect examina-
tion, he testified that it was he and Lynd who selected Tracey for 
layoff because of her high pay and a ﬁhistory of unreliability.  He 
attributed no participation in the decision to Krompetz.  Lynd was 
not called to testify in corroboration of Bolles. 
While Tracey in fact quit her position as quality control super-
visor in March, it is undisputed that she was rehired the following 
week by the Respondent as an inspector with only a slight reduc-
tion in pay.  In July, the Responde
nt granted Tracey an increase in 
pay.  There were no complaints about her work.  Although as-
serted by Bolles as a general accusation, there was no evidence 
that she had quit her job on more than the one occasion she de-
scribed.  As found above, I credit Tracey and discredit the unper-
suasive, unfounded, uncorroborated testimony of Bolles which I 
find to be a disingenuous concoction. 
Having found that the General Counsel has adduced evidence 
that the laid-off Tracey, of whom 
there is sufficient evidence to 
support an inference of Respondent knowledge of union activity 

or union sympathy, and upon inconsistent testimony as to the 
decisionmaker and for false and shifting reasons within a context 
of union animus, I conclude that the General Counsel has sus-
tained the 
Wright Line 
burden of proof and the Respondent has 
failed the burden of proof shifted 
to it under that precedent.  Ac-
cordingly, I find that the Respondent violated Section 8(a)(1) of 
the Act by the September 4, 1998 layoff of Patricia Tracey. 
5.  Marion McGuire 
McGuire had been employed by the Respondent and MDI for 
13 years.  Her last position was 
that of a molding room inspector 
in the production department.  For 10 years at MDI, she held the 
position of group leader until she 
voluntarily transferred to a pro-
duction assembler job.  Having held the position of group leader, 
it must be inferred that her work performance at MDI was recog-
nized as superior.  Krompetz te
stified that he was more familiar 
with the work skills of former MDI employees than were the other 

supervisors.  Her immediate supervisor at the time of layoff was 
Moretti. McGuire attended the restaurant union meeting.  She solicited 
her coworkers in the plant for their interest and desire for union 
representation.  She obtained 
names and addresses from about 
eight of her coworkers who were 
receptive to union representation 
information and passed those names to Harper and Karguliewicz.  
On the morning of September 4, 
she was sitting in the coaxial 
room with coworkers Bob Seawell, Karen ________, and group 

leader Tracey Schultz when Kennedy entered and ordered ﬁany-
body thinking about getting a unionﬂ to knock it off.  Clearly, 
McGuire, the only activist present, was Kennedy™s target.  As 
discussed and found above, Kenn
edy was well aware of the em-
ployees who were soliciting for the Union and conveyed this in-

formation to the layoff decisionmakers.  Kennedy™s targeting of 
McGuire confirms this finding. 
Krompetz testified that McGuire was one of the employees that 
he personally selected for layoff.  He did not explain why he did 
not delegate that decision to Moretti, her immediate supervisor, as 
he did for other employees under Moretti™s supervision.  The rea-
son offered by Krompetz for her selection was unrelated to 
McGuire™s work performance at MDI.  He testified very crypti-
cally that he selected McGuire because of her absenteeism and 
high salary.  He gave no details as to date or frequency of absen-
teeism known to him or the source, 
if any, of the complaint.  He 
was not corroborat
ed by Moretti. 
Evidence of Respondent union an
imus, the targeting of its ani-
mus to McGuire, the singular unexplained selection by McGuire 

for layoff by high management compared to the other molding 
department employees, and the vagueness of Krompetz™ testimony 
regarding her absenteeism warrants an inference of unlawful mo-
tivation and satisfies 
the General Counsel™s 
Wright Line
 burden of 
proof. 
McGuire acknowledged receipt of an ﬁEmployee Warning Re-
cordﬂ document dated September 3, 1998, given to her by Moretti 

and signed by Krompetz.  Written in the ﬁwarningﬂ section as 
ﬁnature of violationﬂ was ﬁabsenteeism.ﬂ  The remarks stated that 
she had used up all of her allotted vacation leave, all of the allotted 
40 hours™ sick leave, and ﬁ7 days without permissionﬂ and has 
received a ﬁverbal warning,ﬂ fi
rst by KennedyŠundatedŠand a 
second by Moretti on September 
3, 1998.  McGuire acknowl-
edged the oral warning by Moretti.  She admitted her excessive 
absenteeism, which she attributed
 to an unidentified ﬁpersonal 
tragedy.ﬂ  Given the evidence adduced by the General Counsel as 
to the flimsy, subjective criteria 
applied by the Respondent in 
selecting many nonunion activists, I conclude that the Respondent 

has sustained its burden of proving that McGuire would have been 
laid off regardless of her union 
activities.  Excessive absenteeism 
was a far more objective criterion than many such reasons relied 
upon in the nondiscriminatory layoffs.  The acknowledged warn-
ing notice of September 3, 1998, signed by Krompetz, explains 
why he focused attention on McGuire.  That document and 
McGuire™s admissions override the 
lack of Moretti™s testimonial 
corroboration.  I find that McGu
ire was not discriminatorily laid 
off. 6.  Sue McNamara 
McNamara had been employed by the Respondent since 1985.  
She last worked as a first-shift as
sembler.  She did not attend the 
restaurant union meeting and did not solicit other employees™ 
union support or interest.  She did eat lunch daily in the cafeteria 
with her sister, Ruth Bickings, Tracey, Harper, and Karguliewicz.  
On one undated occasion in mid-August 1998, someone in that 
group asked her if she were interested in obtaining information 
about union representation, and she responded affirmatively.  She 
testified that on some unspecified occasions during the distribu-
tion of the union lists in the plant, an unidentified ﬁcoupleﬂ of 
ﬁpeopleﬂ at some unspecified location offered their names to her 
to be submitted to the Union.  However, she testified that she 
directed them to Bickings. 
Krompetz testified that he selected McNamara for layoff be-
cause she was part of a group of employees (including numerous 
nonunion supporters) of whom he had some personal knowledge 
of their productivity.  He testified that he chose McNamara be-
cause of her poor communications skills and her inability to fol-
low instructions correctly, as reported to him by unidentified lead 
persons on unspecified occasions. 
Despite the vague and uncorroborated nature of Krompetz™ tes-
timony, I find that the General C
ounsel has failed to establish a 
prima facie showing that McNamara™s layoff was discriminatorily 

motivated, even in part.  Her expression of a mere interest in union 
 MARTECH MDI 507representation and the vague testimony of referring a ﬁcoupleﬂ of 
ﬁpeopleﬂ to Bickings is insufficie
nt to infer Respondent awareness 
and animus. 
The General Counsel argues that her known blood relationship 
is sufficient evidence.  As di
scussed above, the General Counsel 
does not have to show complete 
retaliation against all union activ-
ists to support a violation of the Act.  However, the hit-and-run 

discrimination in this case fails 
to support a finding that the Re-
spondent™ animus was so persuasive that it targeted even blood 

relatives of very little activity, of which activity is most difficult to 
infer knowledge. 
Accordingly, I find no violation in the layoff of Sue McNa-
mara. 
7.  Thomas Ledgerwood 
Ledgerwood, a maintenance department employee, attended the 
first union meeting.  He did not pa
rticipate in the solicitations of 

employee™ names and addresses for a list to be submitted to the 
Union.  He testified that he ﬁnonchalantlyﬂ talked about the Union 
to a ﬁfewﬂ unidentified employees and at lunch breaks outside the 
plant about 1 week before his layoff.  He did not testify as to what 
he said to them about the Union.  His testimony in this regard is as 
vague and uncertain as was his testimony regarding his layoff 
notification conversation with supervisor Tomlinson discussed 
above. Tomlinson testified that he was in
structed to lay off someone in 
his department and that he selected Ledgerwood rather than Gar-
ber, the more senior employee who not only possessed greater 
seniority but also had more specialized training and skills.  Garber 
had also attended the union meeting.  Ledgerwood, in fact, had 
just completed his probationary employment period. Garber and 
Tomlinson successfully performed the maintenance department 
work thereafter. 
I find that the General Counsel 
has failed to adduce sufficient 
evidence to support an inference that the Respondent was aware 
of, or suspected union activity by, or sympathies of Thomas Ledg-
erwood, upon which to find that 
such served as even a partial 
motivation for his layoff selection 
by Tomlinson.  Accordingly, I 
find that Ledgerwood™s layoff did not violate the Act. 
CONCLUSIONS OF LAW 
1.  As found above, the Respondent is an employer engaged in 
commerce within the meaning of Section 2(6) and (7) of the Act, 
and the Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
2.  As found above, the Respondent has violated Section 8(a)(1) 
and (3) of the Act, and, further, I find such violations affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
3.  The Respondent has not violated the Act in any other man-
ner. REMEDY 
Having found that the Respondent engaged in unfair labor prac-
tices in violation of Section 8(a)(1) and (3) of the Act, I recom-

mend that it be ordered to cease and desist therefrom and to take 
certain affirmative action designed 
to effectuate the purposes of 
the Act. Having found that the Respondent unlawfully laid off 
Dottie O™Connell, Kathleen Harper, Ruth Bickings, and Patricia 
Tracey, I recommend that it be ordered to offer them immediate 
and full reinstatement to their fo
rmer positions or, if those posi-
tions no longer exist, to substan
tially equivalent po
sitions, without 
prejudice to their seniority or any other rights or privileges previ-
ously enjoyed, and to make them whole for any loss of earnings 
and other benefits, computed on a quarterly basis from the date 

layoff to the date of proper offer of reinstatement, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 
289 (1950), plus interest as computed in 
New Horizons for the 

Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
30 ORDER 
The Respondent, Martech Medical Products, Inc. d/b/a Martech 
MDI, Harleysville, Pennsylvania, 
its officers, agents, successors, 
and assigns, shall 
1.  Cease and desist from 
(a) Threatening its employees with plant closure, work reloca-
tion, and/or other reprisals if they engage in activities on behalf of 
or otherwise support Teamsters Local 384 a/w International 
Brotherhood of Teamsters, AFLŒCIO, or any other labor organi-
zation.  (b) Ordering its employees to stop even thinking about repre-
sentation by the Union. 
(c) Coercively interrogating its employees concerning their ac-
tivities on behalf of, support of, or
 sympathy for the Union, or any 
other labor organization. 
(d) Creating the impression among its employees that their ac-
tivities on behalf of the Union are under its surveillance. 
(e) More strictly and discriminatorily enforcing rules regulating 
working time employee discussions in order to discourage support 
of the Union, or any other labor organization. 
(f) Discriminatorily selecting empl
oyees to be laid off because 
of their actual or suspected activitie
s for, support of, or sympathies 
for representation by the Union, or any other labor organization. 
(g) In any like or related manner 
interfering with, restraining, or 
coercing employees in the exercise of the rights guaranteed them 

by Section 7 of the Act. 
2. Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) Within 14 days from the date 
of this Order, offer to Dottie 
O™Connell, Kathleen Harper, Ruth Bickings, and Patricia Tracey 
full reinstatement to their former 
positions or, if those positions no 
longer exist, to substantially e
quivalent positions, without preju-
dice to their seniority or any other rights or privileges previously 
enjoyed, and make them whole for any loss of earnings and other 
benefits suffered as a result of the discrimination against them in 
the manner set forth in the remedy section of this decision. 
(b) Within 14 days after service by the Region, post at its Har-
leysville, Pennsylvania facility copies of the attached notice 
marked ﬁAppendix.ﬂ
31  
Copies of the notice, on forms provided by 
the Regional Director for Region 4, after being signed by the Re-
spondent™s authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places, including all places where 
                                                          
 30 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
31 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 508notices to employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material.  In the event 
that, during the pendency of th
ese proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees and former 
employees employed by the Respondent at any time since August 
15, 1998. 
(c) Within 21 days after servi
ce by the Region, file with the 
Regional Director a sworn certification of a responsible official on 
a form provided by the Region attesting to the steps that the Re-
spondent has taken to comply. 
 